     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.1 Page 1 of 50



 1   AKIN GUMP STRAUSS HAUER & FELD LLP
     SUSAN KAY LEADER (SBN 216743)
 2   STEPHANIE P. PRIEL (SBN 313085)
     sleader@akingump.com
 3   spriel@akingump.com
     1999 Avenue of the Stars, Suite 600
 4   Los Angeles, CA 90067-6022
     Telephone: 310.229.1000
 5   Facsimile: 310.229.1001
 6   AKIN GUMP STRAUSS HAUER & FELD LLP
     Lawrence D. Levien (Pro Hac Vice, application pending)
 7   llevien@akingump.com
     1333 New Hampshire Avenue, N.W.
 8   Washington, D.C. 20036
     Telephone: 202.887.4000
 9
     Attorneys for Plaintiffs
10

11                                     UNITED STATES DISTRICT COURT

12                              FOR THE SOUTHERN DISTRICT OF CALIFORNIA

13                                                                    '18CV2763 H   KSC
14   EVANS HOTELS, LLC, a California limited
     liability company; BH PARTNERSHIP LP, a                  COMPLAINT FOR:
15   California limited partnership; EHSW, LLC,
     a Delaware limited liability company,          1. UNLAWFUL SECONDARY
16                                                     BOYCOTT
                                 Plaintiffs,        2. ATTEMPTED MONOPOLIZATION
17                                                     IN VIOLATION OF SECTION 2 OF
            v.                                         THE SHERMAN ACT
18
     UNITE HERE! LOCAL 30; BRIGETTE                 3. CONSPIRACY TO MONOPOLIZE IN
19   BROWNING, an individual; SAN DIEGO                VIOLATION OF SECTION 2 OF THE
     COUNTY BUILDING and                               SHERMAN ACT
20   CONSTRUCTION TRADES COUNCIL,                   4. VIOLATION OF THE RACKETEER
     AFL-CIO; TOM LEMMON, an individual;               INFLUENCED AND CORRUPT
21   and DOES 1-10,                                    ORGANIZATIONS ACT, 18 U.S.C.
                                                       § 1962(c)
22                               Defendants.
                                                    5. VIOLATION OF THE RACKETEER
23                                                     INFLUENCED AND CORRUPT
                                                       ORGANIZATIONS ACT, 18 U.S.C.
24                                                     § 1962(d), BY CONSPIRING TO
                                                       VIOLATE 18 U.S.C. § 1962(c)
25                                                  6. VIOLATION OF THE RACKETEER
                                                       INFLUENCED AND CORRUPT
26                                                     ORGANIZATIONS ACT, 18 U.S.C.
                                                       § 1962(d), BY CONSPIRING TO
27                                                     VIOLATE 18 U.S.C. § 1962(a)
28                                                  7. VIOLATION OF THE RACKETEER
                                                       INFLUENCED AND CORRUPT


                                                  COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.2 Page 2 of 50



 1                                           ORGANIZATIONS ACT, 18 U.S.C.
                                             § 1962(d), BY CONSPIRING TO
 2                                           VIOLATE 18 U.S.C. § 1962(b)
 3                                        8. INTERFERENCE WITH
                                             PROSPECTIVE ECONOMIC
 4                                           ADVANTAGE
                                          9. ATTEMPTED EXTORTION
 5

 6
                                          DEMAND FOR JURY TRIAL
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                       COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.3 Page 3 of 50



 1          Plaintiffs Evans Hotels, LLC; BH Partnership, LP; and EHSW, LLC (collectively “Evans
 2   Hotels” or “Plaintiffs”) allege as follows:
 3                                       SUMMARY OF THE ACTION
 4          1.      This is a case about unions and union leaders that, in their quest for increased dues and
 5   market power, have abandoned traditional (and legal) statutory systems of labor democracy in favor of
 6   a pattern of abusive and unlawful secondary boycotts, sham “environmental” and zoning opposition,
 7   extortion, threats, and intimidation. Defendants Unite Here! Local 30, the San Diego County Building
 8   and Construction Trades Council, AFL-CIO, and their respective leaders, Brigette Browning and Tom
 9   Lemmon (collectively “Defendants”), have combined and conspired with a rotating cast of “concerned
10   citizens” and groups–for hire–in an attempt to dominate, monopolize, and control the hospitality labor
11   market and restrain trade in the prime tourism regions of San Diego. Defendants have engaged in this
12   illegal behavior not to protect hotel workers, but to advance their own economic self-interest and to
13   eliminate the development of any new or redeveloped non-union hotels in the prime tourism regions of
14   San Diego.
15          2.      For more than ten years, and with ever-increasing frequency, Defendants have followed
16   and refined their “playbook”: hold any non-union owner and developer hostage by impeding,
17   delaying, or shutting down projects through threats of political strong-arming, greenmail, and unlawful
18   secondary boycott activities. Defendants’ conduct has delayed and, in many cases, shut down
19   development of projects (and impeded the creation of tens of thousands of new jobs) at the expense of
20   the residents of San Diego.
21          3.      Defendants’ playbook is designed for one objective and one objective only—to use
22   unlawful measures to unionize all labor in the construction and operation of hospitality properties in
23   San Diego. For Local 30 and Ms. Browning, this objective is achieved by securing a card check
24   neutrality agreement at non-union properties. For Mr. Lemmon and San Diego County Building and
25   Construction Trades Council, AFL-CIO, this means ensuring that hospitality developers agree to enter
26   a Project Labor Agreement (“PLA”) for an upcoming construction project. Defendants have made
27   clear by their actions that they will stop at nothing to get what they want.
28

                                                        1
                                                    COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.4 Page 4 of 50



 1          4.      Defendants’ success hinges in part on an alliance between Ms. Browning (president of
 2   Defendant Local 30) and Mr. Lemmon (business manager of Defendant San Diego County Building
 3   and Construction Trades Council, AFL-CIO). Ms. Browning and Mr. Lemmon jointly target projects
 4   with the aim of strong-arming their opponent into conceding to the unions’ demands. Ms. Browning
 5   and Mr. Lemmon pledge mutual support to one another regardless of whether the project in question
 6   would benefit the members of the union they represent. Unless the developer agrees both to use union
 7   contractors for the construction of the project and to unionize the hotel workers, they will oppose the
 8   project.
 9          5.      The latest target of Defendants’ unlawful activity is the redevelopment of the Bahia
10   Resort Hotel. In the late 1980s, the Evans family submitted a redevelopment plan for the Bahia Resort
11   Hotel in Mission Bay, San Diego. The City of San Diego asked the Evans family to put the
12   redevelopment plan on hold, so the City could finish updating its comprehensive land-use plan for the
13   entirety of Mission Bay Park (the Mission Bay Park Master Plan Update, “MBMPU”). In 1994, after
14   years of public input, over one hundred public meetings, and approval of the California Coastal
15   Commission, the MBMPU was adopted by the City of San Diego. The approved land use plan
16   expressly contemplated the new and expanded footprint for the Bahia Hotel.
17          6.      Evans Hotels is now seeking an amendment to the Bahia lease agreement in order to
18   redevelop the Bahia in accordance with the MBMPU. Because the Bahia operates on City property
19   and is subject to a ground lease, a lease amendment from the City is required as part of any significant
20   redevelopment. Defendants have not engaged in negotiations with Evans Hotels regarding the use of
21   organized labor in either the development of the Bahia or its staffing. Instead, Defendants presented
22   sham environmental and zoning challenges to the lease amendment, made threats of extortion and
23   delay, spearheaded misleading and false attacks on how or why the proposed amendment to the lease
24   would be harmful for Mission Bay, and even unlawfully targeted Evans Hotels’ business partners.
25          7.      Defendants’ conduct not only violates Section 8(b)(4) of the National Labor Relations
26   Act and Section 303 of the Labor Management Relations Act, but in the aggregate demonstrates a
27   pattern of anti-competitive, coercive conduct that is designed to stifle development, competition and
28   commerce in San Diego.

                                                       2
                                                   COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.5 Page 5 of 50



 1                                                THE PARTIES
 2          8.      Evans Hotels was founded by San Diego natives William and Anne Evans in 1953. It
 3   operates three hotel properties in and around San Diego: the Bahia Resort Hotel (the first commercial
 4   lessee on Mission Bay); the Catamaran Resort Hotel and Spa (on the northwest corner of Mission
 5   Bay); and The Lodge at Torrey Pines (a AAA Five Diamond resort located near Torrey Pines State
 6   Reserve and Torrey Pines Golf Course).
 7          9.      Plaintiff Evans Hotels, LLC is a California limited liability company located at 998
 8   West Mission Bay Drive in San Diego. Evans Hotels, LLC is an employer within the meaning of the
 9   National Labor Relations Act (“NLRA”), 29 U.S.C. § 152(s). Evans Hotels, LLC is committed to its
10   employees. It employs over 1,186 individuals, many of whom have been with the company and its
11   predecessors for more than a decade. Indeed, 8% of Evans Hotels, LLC’s employees have over 20
12   years of service, and the average tenure of all employees with over one year of service is 11 years.
13   Annually, Evans Hotels, LLC pays over $39 million to its employees and over $9.5 million in
14   employee benefits. Along with competitive health insurance and a matching 401(k) program, Evans
15   Hotels, LLC offers all of its employees interest-free loans and hosts 35 free on-site health and wellness
16   activities throughout the year. Evans Hotels, LLC is committed to training its employees and
17   promoting based on merit. 45% of Evans Hotels, LLC’s managers have received advanced training in
18   leadership development.
19          10.     The Bahia Resort Hotel, which opened in 1953, is located in the heart of Mission Bay
20   on the Bahia Peninsula. The Bahia is a full-service hotel, offering, among other things, luxury
21   amenities, on-site restaurants and bars, a fitness center, and resort activities. Plaintiff BH Partnership,
22   LP is a California limited partnership located at 998 West Mission Bay Drive in San Diego. BH
23   Partnership, LP owns the Bahia and is a party to the Bahia lease with the City. Members of the Evans
24   family own and control BH Partnership, LP.
25          11.     Plaintiff EHSW, LLC is a Delaware limited liability company located at 998 West
26   Mission Bay Drive in San Diego. Members of the Evans family own and control EHSW, LLC.
27          12.     Plaintiffs are informed and believe, and thereon allege, that Defendant Unite Here!
28   Local 30 (“Local 30”) is an unincorporated association and a labor union. Local 30 is the local affiliate

                                                        3
                                                    COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.6 Page 6 of 50



 1   of the national UNITE HERE union (formed when the Union of Needletrades, Industrial and Textiles
 2   Employees combined with and the Hotel Employees & Restaurant Employees International). Local 30
 3   represents service workers in the San Diego region. Local 30 maintains offices at 2436 Market Street
 4   (in San Diego) and at 5256 Mission Road (in San Diego County). Local 30 is a labor organization
 5   within the meaning of Section 152(4)-(5) of the NLRA, 29 U.S.C. Section 152(4)-(5).
 6          13.     Plaintiffs are informed and believe, and thereon allege, that Defendant Brigette
 7   Browning (“Ms. Browning”) is the president of Local 30 and works in San Diego. Defendant
 8   Browning is an individual capable of holding a beneficial interest in property. On information and
 9   belief, Ms. Browning will receive increased salary and/or benefits if the number of union members
10   increases.
11          14.     Plaintiffs are informed and believe, and thereon allege, that Defendant Tom Lemmon is
12   the business manager of Defendant San Diego County Building and Construction Trades Council,
13   AFL-CIO, and lives and works in San Diego County. Defendant Lemmon is an individual capable of
14   holding a beneficial interest in property. On information and belief, Mr. Lemmon will receive
15   increased salary and/or benefits if the number of union members increases.
16          15.     Plaintiffs are informed and believe, and thereon allege, that Defendant San Diego
17   County Building and Construction Trades Council, AFL-CIO, consists of affiliated construction and
18   trade unions in San Diego County. San Diego County Building and Construction Trades Council,
19   AFL-CIO maintains an office at 3737 Camino del Rio South, Suite 202 in San Diego.
20          16.     Plaintiffs are unaware of the true names or capacities, whether individual, corporate,
21   associate, or otherwise, of Defendants sued herein as DOES 1 through 10, inclusive, and therefore sue
22   these Defendants by such fictitious names. Plaintiffs will seek leave of the Court to amend this
23   pleading to set forth the true names and capacities of said Doe Defendants when the same are
24   ascertained. Plaintiffs are informed and believe, and on that basis allege, that each of the fictitiously
25   named Defendants is responsible in some manner for the occurrences herein alleged, or was acting in
26   concert with, and with the permission, approval, and authorization of, the specifically named
27   Defendants.
28

                                                        4
                                                    COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.7 Page 7 of 50



 1                                       JURISDICTION AND VENUE
 2           17.    This Court has jurisdiction over the subject matter of Plaintiffs’ Complaint under 28
 3   U.S.C. § 1331 and § 1337, because the Complaint arises under federal statutes: the NLRA; the Labor
 4   Management Relations Act (“LMRA”); the Sherman Act, 15 U.S.C. § 2; the Clayton Act, 15 U.S.C. §§
 5   15, 26; and the Racketeering Influenced and Corrupt Practices Act (“RICO”), 18 U.S.C. § 1964(a).
 6           18.    The conduct alleged in this Complaint occurred in interstate commerce, and has
 7   substantially affected and will continue to substantially and directly affect interstate commerce.
 8           19.    The Court has personal jurisdiction over the Defendants and venue is proper in the
 9   Southern District of California because: (1) the Defendants reside and/or conduct business in the State
10   of California and at least one of the Defendants resides and/or conducts business in this District; and
11   (2) substantial parts of the events or omissions giving rise to the claims alleged herein occurred in this
12   District.
13           20.    Plaintiffs are informed and believe, and thereon allege, that at all times mentioned
14   herein and unless otherwise alleged, each Defendant was the agent, employee, partner, and/or
15   representative of one or more of the other Defendants, and was acting within the course, scope, and
16   authority of such relationship. Plaintiffs are further informed and believe, and thereon allege, that each
17   of the Defendants herein consented to, ratified, and/or authorized the acts alleged herein as to each of
18   the remaining Defendants.
19                                DEFENDANTS’ UNLAWFUL CONDUCT
20   Defendants’ Goal: Increase Union Dues By Securing a Card Check Neutrality Agreement
21           21.    The differences between traditional, lawful labor organization and Defendants’
22   playbook cannot be overstated. Traditional, statutory NLRA rules focus on employees’ wants and
23   demands – only once 30% of a group of employees at a given location expresses an interest in a
24   particular union can a union then seek a secret ballot election. The time period prior to the secret ballot
25   allows employees to hear the pros and cons of unionization to fully inform and determine for
26   themselves whether unionization is best for them. If the union prevails in the secret ballot, only then
27   can the union negotiate with the employer on the employees’ behalf. This process takes time, effort,
28

                                                        5
                                                    COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.8 Page 8 of 50



 1   and money, and the union does not always prevail if the employees choose that unionization is not
 2   right for them after coming to an informed decision.
 3          22.     By contrast to an NLRA sanctioned election, a card check neutrality agreement
 4   effectuates a process that allows the union to bypass those legal requirements to unionize a property.
 5   Once a card check neutrality agreement is in place, the employer is required to provide the union with
 6   a list of all of its employees’ names, addresses and home telephone numbers without the employees’
 7   knowledge or consent. Then, the employer must allow the union not just access to the property but to
 8   affirmatively provide a meeting room during employee work hours at the employer’s facility for the
 9   representatives to meet with the employees while they are working. Regardless of how the employer
10   feels, or what relevant information the employer holds, the employer is restricted from speaking with
11   its employees about the ramifications of joining the union other than to say it “welcomes the union.”
12   The result of this sham employer “welcome” is that the employees never hear the practical
13   consequences of joining the union so that they can make an informed decision.
14          23.     And there are practical considerations that employees may want to consider in deciding
15   whether to join a union. For instance, Evans Hotels’ employees would not be able to consider that
16   employee contributions to the Evans Hotels’ 401(k) plan vest immediately and employer contributions
17   vest in 25% increments over the course of five years. If an employee decides to leave Evans Hotels at
18   any time, that employee keeps his or her vested account balance and may leave it in the Evans Hotels’
19   401(k) plan, directly roll it over into another qualified plan, or withdraw the account balance (subject
20   to taxes and penalties for early distribution), regardless of where he or she decides to work, or what he
21   or she decides to do. By contrast, the union’s pension plan’s benefits are generally not portable and are
22   contingent on the employee working the required number of years at a union hotel that contributes to
23   the pension plan. If that same employee leaves a contributing union hotel without a full five years of
24   vesting service to work at a non-union property, the employee loses all his or her accrued benefits—
25   even though these benefits were earned through contributions that came of out of the employee’s wage
26   and benefits package.
27          24.     For obvious reasons, Defendants prefer a process where they control the information
28   presented to employees and where the employer is forced to stay silent as to the consequences of

                                                        6
                                                    COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.9 Page 9 of 50



 1   unionization. Defendants do not want to invest the time, effort, and money to allow employees to
 2   make an informed choice and face the risk of recovering nothing in the way of union dues and fees.
 3   Rather than seek employees’ support, they pursue employers’ surrender. Defendants seek to
 4   circumvent employees’ rights to information, voting, and consent by seeking card check neutrality
 5   agreements as their preferred strategy for unionization.
 6          25.     Defendants know that if they are forced to try to organize workers the traditional way,
 7   there is a significant chance that they will be unsuccessful. With a card check neutrality agreement,
 8   there is no vote by the employees as to whether to join the union, much less a secret ballot. Instead,
 9   the union simply collects cards from the employees. Once a majority of cards are signed, the union
10   declares that there is a “voluntary recognition” to join the union. It is very rare that a “card check
11   vote” under this process results in a “no” for unionization. With a secret ballot alone, unions win about
12   50% of the time. When unions obtain card check neutrality agreements, however, that number
13   increases to 80%. Such an increase in dues-paying members gives a financial benefit in the form of
14   increased union dues, initiation fees, and employer payments into union pension and health plans. In
15   fact, Local 30 receives a substantial portion of its income in the form of dues from its members. On
16   average, a member pays the union $400 a year in dues. Local 30 also imposes one-time “initiation
17   fees”—ranging from $60-$124—for each new member. Thus, an increase in dues-paying members
18   causes an immediate increase in income to Local 30 and ongoing increases over time. On information
19   and belief, those union dues and fees both fund the Defendants’ playbook, and benefit Defendants Ms.
20   Browning and Mr. Lemmon personally in both salary and stature. 1 Local 30 received 99.6% of its
21   $3,494,626 income from dues and dues related fees alone.
22          26.     Unsurprisingly, employers are generally not inclined to agree to a card check neutrality
23   agreement–a process that denies them the right to oppose unionization and communicate with their
24   employees.
25          27.     Defendants have resorted to unlawful means, including threats and blackmail, to secure
26   employers’ “consent” and effectively move forward with their plan to force the non-unionized hotels
27
            1
           Brigette Browning was compensated a total of $117,227 from her vice president role at
28   UNITE HERE, and president role at UNITE HERE Local 30 in 2017.

                                                        7
                                                    COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.10 Page 10 of 50



 1    and their employees to go union. If Defendants had faith in their ability to lawfully convince
 2    employees of the benefits of unionization, Defendants would not need to resort to breaking the law.
 3    But when market power and millions of dollars of union dues and fees are on the line, Defendants have
 4    instead chosen the route to economically back employers into a corner through unlawful acts. Once
 5    the employer agrees to a card check neutrality agreement, the employer’s hands are tied and it must
 6    order its employees to listen to the union. This repeatable, decade-old “playbook” continues to
 7    threaten the competitive market for San Diego hospitality jobs and tourist accommodation, as
 8    described below.
 9    Part 1 of the Playbook: Attack the Non-Union Project on Environmental Grounds
10           28.     For each target, Defendants delay, oppose and, if necessary, eliminate the project by
11    painting it as environmentally harmful. First, they send letters to public officials to express their
12    concern that a new development plan does not align with governing environmental regulations and
13    zoning requirements. They also request documents from governmental agencies, namely all
14    environmental materials applicable to the development. Next, they draw public attention to the
15    purported environmental issues, feigned environmental concerns, and sham zoning issues by creating
16    websites (dedicated solely to opposing the project) and/or posting on social media.
17           29.     Defendants then aggressively pursue frivolous challenges to the development at every
18    level (e.g., City Council first, then the California Coastal Commission, and finally by initiating
19    litigation either directly or indirectly under state statutes such as the California Environmental Quality
20    Act (“CEQA”)). Defendants are not interested in mitigation measures or improvements to the project.
21    Rather, they openly and blatantly pursue the environmental and zoning challenges to the highest level
22    for the sole purpose of delay and, in many cases, complete obstruction. This sham opposition—a form
23    of “greenmail”—results in a huge expenditure of resources for owners/developers, who are required to
24    respond to hundreds or thousands of pages of drummed up environmental comments and to prepare
25    environmental assessments that would not otherwise be required for the project to be permitted
26    (resulting in high legal and other professional fees). In addition to the expense incurred, these
27    challenges also delay development for years, oftentimes causing the owners/developers to lose
28    financing and incur other financial disincentives, including land costs as a result. Thus, the

                                                         8
                                                     COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.11 Page 11 of 50



 1    environmental and zoning opposition has the effect of maintaining the status quo in the development
 2    cycle, resulting in less competition, development, and commerce in the San Diego market.
 3    Part 2 of the Playbook: Threaten Third Parties
 4            30.     While pursuing the frivolous environmental and zoning challenges, Defendants utilize
 5    additional unlawful tactics, such as threatening third parties. Defendants may threaten neutral third
 6    parties who do business with the non-union developer, using the risk of disrupting the third party/non-
 7    union developer’s business relationship as leverage to force the developer to accede to Defendants’
 8    demands.
 9            31.     Defendants also strong-arm city councilmembers or Coastal Commissioners by offering
10    union money and support for their election(s) or reelection(s) if they vote against the project regardless
11    of whether it is in the best interest of the residents of San Diego. 2
12    The Playbook in Action
13            32.     Defendants’ playbook is common knowledge among owners, developers and local
14    government in San Diego. Defendants have followed this playbook of unlawfully interfering with and
15    obstructing non-union projects to attain control of any new or redeveloped hotels in the prime tourism
16    areas in San Diego: Mission Bay, Downtown, and Mission Valley. Defendants target each non-union
17    project not simply to unionize each individual project, but to send a broader message to hotel
18    developers and owners in San Diego that Local 30 is the gatekeeper of the hospitality labor market in
19    the prime tourism areas of the City.
20            33.     Over the last ten years, Defendants have used this playbook to cause non-union projects
21    in the market to grind to a halt, at times for years, and/or to cease entirely. Some of the more recent
22    victims of Defendants’ misconduct include the notorious Ritz-Carlton/Cisterra development at 7th and
23    Market Streets in Downtown San Diego (delay of over three years, resulting in Whole Foods backing
24    out of the project); the Town and Country Hotel and Convention Center in Mission Valley (delay of
25    one and a half years prior to entering into card check neutrality agreement); the Sunroad Hotel on
26    Harbor Island (delay of over five years before card check agreementsigned, and hotel project still not
27
              2
              The California Coastal Commissioners are appointed variously by the California Governor,
28    Speaker of the California Assembly and California Senate Rules Committee.

                                                           9
                                                       COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.12 Page 12 of 50



 1    constructed); the Lane Field development (including the InterContinental and SpringHill Suites &
 2    Residence Inn) (delay of over one year); and the Hotel Del Coronado (delay of approximately eighteen
 3    months).
 4           34.     Not only do the owners and developers of the projects incur the cost associated with
 5    defending against Defendants’ sham litigation and coercive misconduct, but the residents of San Diego
 6    are also held hostage by the Defendants’ misconduct. Specifically, new projects and redevelopment
 7    efforts translate into more jobs, increased tourism and revenue for the city and healthy competition.
 8    Likewise, having union and non-union properties (as determined by legal and fair union voting
 9    practices) allows for competition in the hospitality industry and choices for workers. Defendants’ anti-
10    competitive and abusive conduct exploits the time and resources of public agencies and the courts, to
11    Defendants’ exclusive financial benefit.
12           35.     In repeating the playbook, Defendants count on the fact that non-union developers and
13    owners will surrender without a fight after seeing what others, including Evans Hotels, have lost once
14    Local 30 stamped a red “X” on their back. A few examples of Defendants’ real life targets follow:
15    The Cisterra Development
16           36.     In December 2013, Cisterra Development (“Cisterra”), a real estate development
17    company based in San Diego, began the process of completing a Request for Qualifications and
18    Proposals (issued by Civic San Diego) to complete a $400 million project on Market Street that would
19    combine residential, hotel, office, and public parking uses. Unfortunately, although Cisterra agreed to
20    sign a PLA and use union labor for construction, it did not have authority or control to commit the
21    owner of the housing/hotel complex (Marriott) to agree to a card check neutrality agreement. Thus,
22    Defendants Local 30 and Ms. Browning targeted Cisterra, a third party “secondary employer,” in order
23    to exert pressure on Marriott, the primary employer, to agree to sign a card check agreement for its
24    employees. Although Cisterra’s comparable projects typically take three years to complete from
25    planning through construction, the project to date has still not been constructed. Defendants’ efforts to
26    block this development include the following acts:
27

28

                                                       10
                                                    COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.13 Page 13 of 50



 1                   •   Forcing delay in negotiations between the city and Cisterra by insisting on a
 2                       requirement the San Diego City Attorney found illegal: that all businesses operating
 3                       in the development accept a card check neutrality agreement;
 4                   •   Having staff members of Local 30, such as Rick Bates, speak at public hearings to
 5                       oppose the project for a number of sham reasons, including the adequacy of the
 6                       environmental review that was completed for the project;
 7                   •   Through San Diegans for Responsible Planning and a nominal plaintiff who, on
 8                       information and belief, is a member of Local 30’s Executive Board, filing a sham
 9                       CEQA suit against the City of San Diego and Cisterra that challenged the City’s
10                       approval of the project; and
11                   •   Appealing the Court’s finding that substantial evidence existed to support the City’s
12                       approval.
13    On information and belief, Marriott entered into a card check neutrality agreement with Local 30.
14    However, that was after the delays engendered by Defendants had already caused Whole Foods to
15    terminate its agreement to lease space in the Cisterra project.
16    Town and Country Development
17           37.     Atlas Hotels, the owner of the Town and Country Hotel and Convention Center site in
18    the Mission Valley area of San Diego, formed a joint venture with financial backers in 2015 to
19    consolidate and renovate the hotel and convention center, create a new compact multi-family
20    residential neighborhood, restore San Diego River open space habitat, and establish recreational areas.
21    Defendants’ efforts to block this development and coerce Town and Country into signing a card check
22    neutrality agreement include the following acts:
23                   •   Sending a letter, through its local counsel Tony LoPresti (an attorney with the firm
24                       Altschuler Berzon LLP), to the Wetlands Advisory Board falsely claiming to have
25                       identified “serious flaws” in Town and Country’s Draft Environmental Impact
26                       Report (EIR);
27                   •   Sending a 123-page letter, signed by Tony LoPresti, to the City of San Diego raising
28                       environmental challenges to the Draft EIR;

                                                        11
                                                     COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.14 Page 14 of 50



 1                  •   Having staff members of Local 30 speak on behalf of Local 30 at public hearings to
 2                      oppose the project, including the adequacy of the environmental review that was
 3                      completed for the project.
 4           38.    The above-mentioned actions effectively stalled City Council’s consideration of the
 5    project by over eight months. Town and Country ultimately entered into a card check neutrality
 6    agreement with Local 30. Tellingly, no environmental litigation ensued, and at the next City Council
 7    meeting, not a single person from Local 30 objected to the project on environmental grounds and the
 8    San Diego City Council approved all actions necessary to begin the project.
 9    Sunroad Project
10           39.    In 2014, Sunroad Enterprises (“Sunroad”) began in earnest the process of developing a
11    restaurant and hotel on Harbor Island in San Diego. Because Sunroad is non-union, Local 30 pushed
12    to block the development by engaging in the following acts:
13                  •   Appealing the Port of San Diego’s determination to exclude the restaurant from
14                      coastal development permit requirements;
15                  •   Having its counsel submit a letter in support of its challenge, claiming that a
16                      proposed Port Master Plan Amendment sought for the property required the
17                      California Legislature to amend that California Coastal Act and that the proposed
18                      amendment should be denied because a proposed hotel on the property did not
19                      provide lower cost overnight accommodations;
20                  •   Having Ms. Browning meet with the President of Sunroad Holding Corp. to clarify
21                      that Local 30 was opposing the project because it wanted to set precedent that
22                      everyone who goes through the Port has to sign a card check neutrality agreement
23                      with Local 30;
24                  •   Threatening Sunroad to do everything in its power to block the project with the
25                      California Coastal Commission; and
26                  •   Pressuring the California Coastal Commission to veto the project. On information
27                      and belief, Ms. Browning and Mr. Lemmon met with Coastal Commissioners in the
28                      days before the Sunroad project was heard (and voted against) by the Coastal

                                                        12
                                                     COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.15 Page 15 of 50



 1                       Commission on August 13, 2015 and instructed them unlawfully to vote against the
 2                       project unless and until Sunroad agreed to a card check neutrality agreement.
 3           40.     After years of opposition, Sunroad acquiesced in 2018 and signed a card check
 4    agreement. Once this happened, Local 30 dropped its opposition to the project.
 5    The Hotel Del Coronado
 6           41.     Hotel Del Coronado is a national historic landmark that opened in 1888. Between 2003
 7    and 2008, KSL Resorts and CNL Hospitality Properties (hereafter “KSL Resorts”) sought and received
 8    permits to revise the Hotel Del Coronado’s Master Plan to allow for physical improvements to the
 9    property. KSL Resort’s contract with Local 30 was set to expire in 2009, and with labor uncertainty on
10    the horizon in 2008, Local 30 exploited Hotel Del Coronado’s plans to expand and again turned to its
11    pattern of coercion by completing the following acts:
12                   •   Appealing the approval of the permits to the California Coastal Commission;
13                   •   Filing a complaint against the City of Coronado, the City Council of Coronado, the
14                       Hotel Del Coronado, Hotel Del Partners, and KSL Management, with frivolous
15                       CEQA claims. On December 4, 2009, the Superior Court of San Diego found that
16                       the City did not violate CEQA and that there was substantial evidence to support the
17                       City’s decision to approve the Project;
18                   •   Demanding a full-blown and unnecessary Environmental Impact Report to further
19                       stall the City Council’s approval process and pressure the Hotel into agreeing to
20                       provide health care benefits only through Ms. Browning’s health care organization.
21           42.     Unsurprisingly, once the hotel came to an agreement with Local 30 regarding health
22    benefits, Local 30 withdrew its appeal of the Coastal Development Permits, and did not again threaten
23    to block the Hotel’s expansion
24    San Diego Marriott Marquis & Marina
25           43.     The San Diego Marriott Marquis & Marina (the “Marriott Marquis”) is a hotel located
26    at 333 West Harbor Drive in Downtown San Diego. In 2011, the Marriott Marquis proposed a
27    redevelopment project that would result in reconstruction of its existing facilities, as well as
28

                                                        13
                                                     COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.16 Page 16 of 50



 1    construction of a public access way and a 25,000-square-foot public promenade. Consistent with its
 2    playbook, Local 30 engaged in the following acts to halt the Marriott’s proposed expansion:
 3                   •   Appealing the City Council’s water easement determination in connection with the
 4                       Marriott Marquis project, making the sham allegation that the project required
 5                       further analysis under CEQA;
 6                   •   Opposing the Board of Port Commissioners’ approval of a Port Master Plan
 7                       Amendment for the Marriott’s expansion; and
 8                   •   Sending a letter of opposition to the Coastal Commission through its attorneys
 9                       regarding the Coastal Commission’s consideration of the Port Master Plan
10                       Amendment.
11           44.     This repeated unfair and unlawful strategy from UNITE HERE Local 30 stems from the
12    highest level of management within the union, as the former General President of its parent union,
13    UNITE HERE, publically asserted that: “[T]o be successful [in unionizing target companies], I believe
14    you have to be relentless . . . We’re not businessmen, and at the end of the day they are. If we’re
15    willing to cost them enough, they’ll give in.” (Bruce Raynor’s presentation at the annual meeting of
16    the American Political Science Association, Atlanta, Georgia, September 3, 1999) (emphasis added).
17           45.     In addition to the projects discussed above, Defendants have targeted other
18    developments. As shown in the graphic below, Defendants have targeted virtually all significant, non-
19    union projects on the coastline or in downtown San Diego over the course of the last fifteen years.
20

21

22

23

24

25

26

27

28

                                                       14
                                                    COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.17 Page 17 of 50



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           15
                                        COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.18 Page 18 of 50



 1             46.   As they did with each of the projects described above, Defendants are now using the
 2    same illegal playbook with the Bahia Resort Hotel redevelopment project. Defendants seek not only to
 3    unionize the Bahia Hotel, but also to make an example out of Evans Hotels. The message to all other
 4    non-union developers and owners is clear: see how much you will spend and lose if you present Local
 5    30 with any opposition.
 6    Local 30 Targets Evans Hotels in the 1990s
 7             47.   This is not the first time Local 30 has used the playbook against Evans Hotels or the
 8    Bahia.
 9             48.   In 1996, Local 30, then under the helm of Ms. Browning’s stepfather, Jef Eatchel, and
10    Ms. Browning’s mother, Nancy Browning, targeted the Bahia and the Catamaran, another Evans
11    family owned hotel. Specifically, Local 30 called and wrote letters to at least three of Evans Hotels’
12    clients, including the ACLU, and threatened that if they did not cancel their reservation at Evans
13    Hotels, Local 30 would disrupt their trip by picketing the hotel. When one of Evans Hotels’ clients
14    asked an agent of Local 30 why it was targeting Evans Hotels, the agent responded that it was due to
15    purported anti-union actions that Bill Evans had taken in his role on the Board of the San Diego
16    Convention Center Corporation. As a result of Local 30’s unlawful secondary threats and conduct, at
17    least two of Evans Hotels’ clients canceled their scheduled conferences. It was only after Evans Hotels
18    filed a lawsuit against Local 30 that Local 30 agreed to stop unlawfully targeting Evans Hotels. In
19    fact, Local 30 agreed to cease any attempt to unionize the Bahia (or any other Evans Hotels owned
20    property) for a period of 5 years. While twenty years have now passed and the reigns of Local 30 have
21    passed from Jef Eatchel and Nancy Browning to daughter Brigette Browning, Local 30 continues to
22    resort to the same unlawful conduct in an effort to impede competition and commerce. 3
23    Local 30 Targets the Bahia Redevelopment Project in 2018
24             49.   On November 5, 2015, Evans Hotels requested City Council approval of the lease
25    amendment for the Bahia.
26

27
               3
               Nancy Browning, Ms. Browning’s mother, earns an annual salary of $91,312 from Local 30
28    for work as a contract administrator.

                                                       16
                                                    COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.19 Page 19 of 50



 1           50.      As expected, Defendants responded by implementing Part 1 of their playbook. On
 2    February 28, 2018, Tony LoPresti of the Altshuler Berzon firm (not coincidentally the same attorney
 3    who represented Local 30 in the Town and Country dispute referenced above) sent a letter on behalf of
 4    Local 30 to San Diego Mayor Faulconer and San Diego City Council members. Its re line read:
 5    “Access to information regarding environmental review of the Bahia Resort Hotel Lease Amendment.”
 6    Mr. LoPresti stated that he wrote on behalf of his client, Local 30, “to express concern regarding the
 7    lack of transparency and access to information pertaining to environmental review of the proposed
 8    Lease Amendment for the Bahia Resort Hotel Renovation Project . . . .” Mr. LoPresti expressed his
 9    concern that the Bahia redevelopment was being processed “to preclude public comment on
10    environmental review under [CEQA]” because the project was being analyzed under an EIR addendum
11    to the EIR previously approved for the MBMPU, which is not subject to public comment.
12           51.      On May 11, 2018 Mr. LoPresti sent another letter to the Mayor and the City Council,
13    this time claiming that because the project purported to eliminate Gleason Road it was not consistent
14    with the 1997 MBMPU and therefore would require Evans Hotels to amend the MBMPU in order to
15    move forward.
16           52.      Defendants knew or had reason to know that the retention of Gleason Road was not a
17    part of the MBMPU. Although the words “Retain Gleason Road” mysteriously appear on an
18    unapproved, amended graphic that was prepared after the approvals for the Bahia redevelopment were
19    articulated, this requirement is nowhere to be found in the administrative record. In fact, the Planning
20    Department of the City of San Diego formally issued a memo on October 3, 2018, stating that the City
21    conducted a thorough examination of the administrative record and concluded again that the retention
22    of Gleason Road is not part of the MBMPU. Therefore, the Bahia’s proposed lease amendment does
23    not require an amendment to that plan. Notwithstanding this, Defendants continue to propagate false
24    information that the MBMPU forbids the elimination of Gleason Road. Specifically, Defendants
25    created and sponsored a website, “nomissionbaylandgrab.org,” and a related Facebook page to
26    disseminate the false message that the Bahia redevelopment violates the MBMPU. In fact, users on
27    Facebook have shared a link to the website over 330 times.
28

                                                       17
                                                    COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.20 Page 20 of 50



 1           53.     Because Defendants’ opposition is unrelated to the proposed changes to the Bahia (but
 2    rather is directed at keeping a non-union project out of the market), Defendants continued their
 3    obstructive (and destructive) conduct. They met individually with city councilmembers and demanded
 4    that they revoke or change their position regarding the proposed Bahia lease amendment unless Evans
 5    Hotels agreed to meet with Ms. Browning. Plaintiffs allege on information and belief that these
 6    meetings with city councilmembers were conducted by Ms. Browning on behalf of Defendants.
 7           54.     Plaintiffs first learned of Ms. Browning’s action in the February/March 2018 timeframe.
 8    On February 23, 2018, Grace Cherashore, the Executive Chairwoman of Evans Hotels, (hereinafter
 9    “Ms. Cherashore”) met with a San Diego City Councilmember (hereinafter “Councilmember I”) in an
10    office at 10:00 a.m. At this meeting, Ms. Cherashore presented materials regarding the project and
11    Evans Hotels generally. Ms. Cherashore specifically addressed why Evans Hotels did not want to
12    unionize, including the fact that it would hinder Evans Hotels’ ability to have a direct relationship with
13    its employees and promote based on merit. Ms. Cherashore talked about different employee programs,
14    including the interest free loans it offers to employees, its high quality health insurance, and matching
15    401k program. The fact that Evans Hotels’ employees commute right past unionized hotel properties
16    with job postings on the way to work, such as the Hilton or the Hyatt, speaks to the fact that many
17    workers prefer a non-unionized work environment. Ms. Cherashore also noted that each of Evans
18    Hotels’ hotels are listed in the top 40 of Trip Advisor ratings, while competing union properties are all
19    ranked significantly lower. Evans Hotels has scores of employees who have been with the business for
20    more than a decade. For these reasons, Ms. Cherashore stated that although Evans Hotels was
21    committed to the City of San Diego and prepared to invest hundreds of millions of dollars in the Bahia
22    redevelopment, it would do so only if it could continue to operate in a non-unionized environment.
23    Ms. Cherashore concluded by pointing out that the City would benefit to the tune of almost half a
24    billion dollars in increased revenue over the course of the lease.
25           55.     In response, Councilmember I indicated personal support for the proposal and
26    strategized as to who else Ms. Cherashore should speak with in order to assure that the project get the
27    necessary approvals from the City (e.g., Municipal Employees Association). Councilmember I stated
28

                                                        18
                                                     COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.21 Page 21 of 50



 1    that a lunch meeting was already scheduled with Ms. Browning and that Councilmember I would
 2    speak to her and attempt to gain her support for the project.
 3           56.     Weeks later, Mr. Evans received a call from one of Councilmember I’s staff members.
 4    The staff member indicated on this call that there was now a “problem” with the Bahia proposal and
 5    that Councilmember I (and others on City Council) can “no longer support it.” When Mr. Evans
 6    pressed as to what had caused the City to change its stance, the staff member indicated that
 7    Councilmember I had met with Ms. Browning and that Ms. Browning had pressured Councilmember I
 8    to agree to oppose the project, regardless of what this would mean in terms of lost revenue for the City.
 9    On information and belief, Ms. Browning “pressured” Councilmember I by conditioning future
10    funding and political support for Councilmember I on her agreement to unlawfully oppose the Bahia
11    unless Evans Hotels agreed to sign a card check neutrality agreement. On information and belief,
12    Councilmember I was aware that conditioning project approval on an employer’s agreement to sign a
13    card check neutrality agreement was unlawful: the City Attorney previously addressed this issue in a
14    letter directed to the Mayor and City Council members on December 2, 2015. Mr. Evans expressed his
15    disappointment that the City’s change in stance ignored the merits of the project and the benefits to the
16    City. Mr. Evans asked that Councilmember I communicate the change in position directly to Ms.
17    Cherashore.
18           57.     On March 23, 2018, Councilmember I spoke with Ms. Cherashore at a luncheon they
19    both attended at the Bahia Hotel. Councilmember I pulled Ms. Cherashore aside so they could speak
20    privately. Councilmember I indicated that the lunch meeting with Ms. Browning took place, and that
21    unless Evans Hotels agreed to a card check neutrality agreement at the Bahia, Councilmember I would
22    have to oppose the project. When Ms. Cherashore reiterated the benefits of being a non-union property
23    and how the proposed redevelopment would benefit the city of San Diego, Councilmember I
24    responded that “not all card check neutrality agreements are the same.” Councilmember I insisted that
25    Evans Hotels would need to sign some form of a card check neutrality agreement for Councilmember I
26    to support the project. Councilmember I made it clear that this position was based solely on the
27    discussion Councilmember I had with Ms. Browning and that Councilmember I’s personal view that
28    the project would benefit the residents of San Diego had not changed.

                                                        19
                                                     COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.22 Page 22 of 50



 1           58.     Conditioning City Council support for a development on the developer’s acceptance of
 2    a card check neutrality agreement is unlawful and preempted by the NLRA. The San Diego City
 3    Attorney expressly advised the City Council of this in a 2015 Memorandum in response to efforts to
 4    force Cisterra to accept a card check neutrality agreement. On information and belief, Local 30 knew
 5    such a demand was unlawful and contrary to the City Attorney’s analysis when Ms. Browning
 6    pressured Councilmember I to unlawfully require that Evans Hotels agree to a card check neutrality
 7    agreement.
 8           59.     When Evans Hotels refused to acquiesce, Ms. Browning sent her cohort, Tom Lemmon
 9    to meet with Mr. Evans and personally deliver a message. Specifically, on the morning of June 30,
10    2018, Mr. Lemmon texted Mr. Evans to meet him at the Catamaran Hotel for a drink. After making
11    small talk, Mr. Lemmon raised the Bahia redevelopment, initially stating that he thought the
12    redevelopment would result in a lack of access on Bahia Point. After discussing this point with Mr.
13    Evans, Mr. Lemmon agreed that the new walkway proposed as part of the redevelopment would be
14    better for bike and pedestrian access than the current road (Gleason), which is designed for cars.
15           60.     Mr. Lemmon then abruptly shifted gears to the reason for the meeting and stated firmly
16    that Evans Hotels needed to sign a card check neutrality agreement with Ms. Browning and Local 30.
17    Initially, Mr. Lemmon focused on the benefit to Evans Hotels of unionizing—claiming that it would
18    result in union money and guests flowing to Evans Hotels’ properties. When Mr. Evans made it clear
19    that Evans Hotels would not voluntarily sign a card check neutrality agreement, the discussion quickly
20    shifted to greenmail and other union tactics. Mr. Evans told Mr. Lemmon that Ms. Browning and
21    Local 30 had already hired lawyers to threaten the redevelopment. He noted that those attorneys had
22    already sent letters to the Mayor and City Council. Mr. Lemmon appeared excited by the reference to
23    the letters, and told Mr. Evans that those were “my lawyers” and that “they always win.” He admitted
24    to Mr. Evans that it was greenmail, but said the union would cover its tracks if Evans Hotels agreed to
25    the neutrality agreement by requiring a couple of “small mitigation measures.” Mr. Lemmon made it
26    clear to Mr. Evans that Local 30 and its allies, including Mr. Lemmon, intended to use CEQA and other
27    environmental challenges to hold the Bahia redevelopment project hostage. Although Mr. Lemmon is
28    not associated with Local 30, he did not hide the fact that Ms. Browning was behind the meeting and

                                                       20
                                                    COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.23 Page 23 of 50



 1    exchanged numerous text messages with Ms. Browning during the course of the discussion. Mr.
 2    Lemmon concluded the meeting by threatening Mr. Evans that if he did not meet with Ms. Browning,
 3    his project would be doomed as the union would hold it up—stating “we know how to do it, we do it
 4    all the time.”
 5            61.      The threats were not idle. On September 11, Local 30 posted links on its Facebook
 6    pages to a website that it funded and created. This website, called “No Mission Bay Land Grab at
 7    Bahia Point by UNITE HERE Local 30,” contains false and misleading information regarding the
 8    Bahia Project.
 9            62.      On September 19, 2018, Evans Hotels’ CEO, Robert Gleason, ran into Mr. Lemmon in
10    the lobby of City Hall. Mr. Lemmon asked Mr. Gleason if he had seen all the social media about the
11    Bahia project, to which Mr. Gleason responded that he had. Mr. Lemmon then asked Mr. Gleason if he
12    was interested in sitting down to talk about it, and advised that, “just so you know, we’re going to turn
13    up the volume.”
14            63.      In early October, 2018, the City Real Estate Assets Department was trying to schedule a
15    hearing on the Bahia lease amendment with a City Council Committee. Mr. Gleason learned that the
16    Bahia lease amendment would not be put on the agenda for the Committee meeting in mid-October
17    because there were too many items on the agenda.
18            64.      On October 9, 2018, a representative Evans Hotels spoke with a staff member
19    representing a different San Diego City Councilmember (hereinafter “Councilmember II”) on
20    scheduling the Committee hearing. The staff member noted that Councilmember II would not calendar
21    the Bahia lease amendment on the requested date because Ms. Browning and Councilmember II are
22    “best friends” and that Ms. Browning, had been “very good” to Councilmember II, and has helped
23    Councilmember II out on many occasions.
24            65.      Not surprisingly, far from being “too busy,” there were only three agenda items heard at
25    one of the requested Committee hearing dates and the other Committee hearing date was taken
26    completely off calendar.
27            66.      Sensing weakness, on October 19, 2018, Mr. Lemmon initiated a text message
28    communication with Ms. Browning and Gleason, in which he said, “Bahia We should all huddle up.”

                                                        21
                                                     COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.24 Page 24 of 50



 1    Mr. Lemmon then told Ms. Browning to “send Robert [Mr. Gleason] [her] card check language in
 2    advance . . . . I got the feeling he’s gonna need it.” After Ms. Browning responded, “Yep,” Mr.
 3    Lemmon then added, “Robert I’d like to see all construction and future maintenance done by Union
 4    signatory contractors.”
 5    Defendants Threaten SeaWorld, Evans Hotels’ Business Partner
 6            67.    While successfully carrying out Part 1 of their playbook and delaying a vote on the
 7    Bahia lease amendment, Defendants further turned up the volume by implementing Part 2. At the
 8    same time that Defendants were drumming up environmental opposition, strong-arming City Council
 9    officials to impose unlawful conditions and delay hearings, and posting false messages on its website,
10    they also turned up the heat by going after Evans Hotels’ business partners, specifically Sea World
11    LLC (“SeaWorld”).
12            68.    Evans Hotels’ relationship with SeaWorld is long-standing. Evans Hotels first entered
13    into a business venture with SeaWorld several years ago, on April 21, 2015, when the parties signed a
14    Letter of Intent to explore hotel development opportunities on the property of SeaWorld’s San Diego
15    Park. Later that year, on November 4, 2015, SeaWorld and Evans Hotels entered into a Preliminary
16    Project Agreement to develop an upscale, full service SeaWorld themed and branded hotel of
17    approximately three hundred rooms adjacent to the theme park. Evans Hotels’ business agreement
18    with SeaWorld was a matter of public knowledge as the parties issued a press release on November 9,
19    2015 announcing their intention to develop the hotel next to the theme park. In the ensuing days, the
20    LA Times, Fox News and the San Diego Tribune wrote articles about the expected success of the joint
21    venture.
22            69.    After years of further negotiation and collaboration, on January 22, 2018, the parties
23    formally agreed to a Joint Venture to develop, own and operate a hotel project (hereinafter “SeaWorld
24    hotel”) leased by SeaWorld.
25            70.    Defendants knew about the Joint Venture and the significance of this opportunity for
26    Evans Hotels’ business. SeaWorld is one of the top tourist attractions in San Diego and the Joint
27    Venture contemplated Evans Hotels’ hotel to be the first hotel in the country branded with SeaWorld’s
28    name.

                                                       22
                                                    COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.25 Page 25 of 50



 1           71.     Defendants also knew that it was important to SeaWorld to build new attractions in the
 2    San Diego park. These new attractions require Coastal Commission approval. SeaWorld had already
 3    encountered problems with the Coastal Commission in 2016 when the Commission had conditioned
 4    approval of SeaWorld’s $100 million proposed expansion to the orca tank and habitat (referred to as
 5    “Blue World”) on SeaWorld’s agreement to discontinue its orca breeding program. Although
 6    SeaWorld initially sued the Coastal Commission on the ground that it had no legal basis to take the
 7    action it did, ultimately SeaWorld absorbed the loss and focused its energy on developing new rides for
 8    its parks. SeaWorld was not back before the Coastal Commission until Summer 2017 when it sought
 9    approval of a new ride for its San Diego theme park called the “Electric Eel.”
10           72.     By 2018, SeaWorld had retained a consultant, Allison Rolfe, President of Collaborative
11    Land Use Solutions, and former environmental activist to facilitate its dealings with the California
12    Coastal Commission and other environmental groups. Not coincidentally, Ms. Rolfe is also very close
13    friends with Ms. Browning. Although SeaWorld is not unionized, the union did not to oppose the
14    Electric Eel ride because of the large number of new union jobs that would be created in constructing
15    it. SeaWorld was also able to get approval of a new roller coaster for construction and release in 2019.
16    The union’s support, however, was limited and ultimately designed to send a message to SeaWorld that
17    if it wanted to move forward with its new attractions it would need Defendants’ continued support.
18           73.     At the same time that Ms. Rolfe was advising SeaWorld in its dealings with the union,
19    Ms. Rolfe was also meeting with Mr. Evans regarding the Bahia. Specifically, Ms. Rolfe met Mr.
20    Evans for lunch on or around March 22, 2018 to discuss the Bahia proposal and how it could
21    negatively impact the SeaWorld hotel. While Ms. Rolfe communicated that she could get Ms.
22    Browning to agree to “back off” the SeaWorld hotel, to do so Evans Hotels would need to first agree to
23    do a deal with Ms. Browning for the Bahia. Ms. Rolfe shared with Mr. Evans that Mr. LoPresti had
24    sent a letter to the San Diego City Council on behalf of Local 30 opposing the Bahia. Because no one
25    at City Council had shared this letter with Mr. Evans, he was unaware of its existence until he met with
26    Ms. Rolfe. On information and belief, Ms. Rolfe knew about this letter from Ms. Browning. In this
27    lunch meeting, Ms. Rolfe told Mr. Evans that Ms. Browning has “a real problem with you” and that
28    unless he did a deal with Ms. Browning she would target all of Evans Hotels’ projects and SeaWorld as

                                                       23
                                                    COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.26 Page 26 of 50



 1    Evans Hotels’ business partner. By contrast, if Evans Hotels agreed to the card check agreement, the
 2    environmental opposition would resolve itself. By way of example, Ms. Rolfe referenced her work in
 3    securing entitlements for Pacifica Hotels to build a 30-story hotel on environmentally sensitive land.
 4    Put simply, Ms. Rolfe conveyed that Pacifica Hotels was able to build its hotel by doing what she
 5    urged Evans Hotel to do—i.e., sign a card-check neutrality agreement with Ms. Browning.
 6           74.     Ms. Rolfe spoke regularly with Mr. Evans during the Spring 2018 time frame and
 7    relayed the same message again and again: If you want to be able to move forward with SeaWorld,
 8    you need to do a deal with Ms. Browning for the Bahia.
 9           75.     In or around June or July 2018, when Evans Hotels refused to acquiesce to Defendants’
10    threats and demands, Ms. Browning turned her focus instead on SeaWorld, Evans Hotels’ business
11    partner. Through Ms. Rolfe, Ms. Browning communicated to SeaWorld that if SeaWorld continued its
12    partnership with Evans Hotels, SeaWorld would face severe opposition from the union and other union
13    allies in connection with getting approval for its master plan amendment. Not only would opposition
14    to the master plan amendment jeopardize the SeaWorld hotel, but also, more importantly, it would
15    frustrate SeaWorld’s ability to open new attractions contemplated in the plan and currently pending in
16    the pipeline for approval. The message to SeaWorld was clear: Either terminate your deal with Evans
17    Hotels or face years of delay and opposition in getting future rides passed through the Coastal
18    Commission.
19           76.     As expected, when faced with the prospect of the union targeting its core business plan
20    to open up new attractions in San Diego, SeaWorld had no choice but to agree to abandon its Joint
21    Venture with Evans Hotels and pay out more than $2.8M in termination fees.
22           77.     In mid-July 2018, Bill Evans received a phone call from John Reilly, the interim CEO
23    of SeaWorld regarding the Joint Venture. Mr. Reilly stated on the call that he understood there was “a
24    big problem” with the union relating to the Bahia and that SeaWorld could not afford to be involved
25    with anyone or any projects that could delay SeaWorld’s ability to get its master plan approved. Mr.
26    Reilly said that while SeaWorld still liked conceptually the idea of a SeaWorld hotel and believed that
27    it would bring millions of dollars in increased revenue to the city, SeaWorld’s stock price is dependent
28    on developing new rides and that SeaWorld could not afford to become a target of the union. Given

                                                       24
                                                    COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.27 Page 27 of 50



 1    the choice of keep the hotel and spend years fighting the union or drop the hotel and move forward
 2    with the planned opening of key attractions for the park, SeaWorld had no choice but to break its
 3    venture with Evans Hotels.
 4            78.     Evans Hotels’ CEO, Robert Gleason, had a subsequent phone call with Mr. Reilly on
 5    the same subject on or around July 26, 2018. On this call, Mr. Reilly reiterated SeaWorld’s concern
 6    regarding the union and asked that the parties arrange for an in person meeting in San Diego to discuss.
 7    Without going into much detail, Mr. Reilly reiterated that while there was still “interest” conceptually
 8    in doing a SeaWorld hotel, he said that rides are the “lifeblood” of the organization and that would
 9    have to take priority. Mr. Reilly expressed concern that doing a hotel with Evans Hotels would make
10    SeaWorld a target to union opposition and reiterated that SeaWorld could not afford any “wrinkle” in
11    the master plan relating to the approval of new attractions at the San Diego Park.
12            79.     On or around August 10, 2018 the parties convened at SeaWorld’s office in San Diego.
13    Mr. Reilly again reiterated that SeaWorld’s focus was on its new attraction cadence and that being able
14    to open up new attractions on an annual basis was critically important to SeaWorld’s success.
15    Although SeaWorld had been able to get its new ride Electric Eel approved by the Coastal Commission
16    for 2018, there were other rides in the pipeline pending approval because they need an amendment to
17    the SeaWorld Master Plan. While SeaWorld still saw the value in a branded hotel, it told Evans Hotels
18    that it could not move forward with this plan at the expense of its core business of opening new
19    attractions at its parks.
20            80.     SeaWorld pointedly asked about the status of the Bahia and whether Evans Hotels had
21    agreed to meet with Ms. Browning or anyone else at Local 30. When Mr. Evans responded that Evans
22    Hotels had not agreed to meet with Ms. Browning, Corrine Brindley, SeaWorld’s Vice President of
23    State Affairs, said that SeaWorld’s concern is that if Evans Hotels did not do a deal with Ms. Browning
24    for the Bahia, Defendants would come after SeaWorld and its proposed new attractions with
25    “pitchforks in air.”
26            81.     Mr. Reilly acknowledged that SeaWorld’s decision effectively threw Evans Hotels
27    under the bus but said again that SeaWorld had no choice but to “protect its bread and butter” from
28    union interference.

                                                       25
                                                    COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.28 Page 28 of 50



 1           82.     On September 19, 2018, Tony Taylor, the General Counsel of SeaWorld, called Robert
 2    Gleason and formally terminated the Joint Venture with Evans Hotels. He stated that while SeaWorld
 3    valued its relationship with Evans Hotels, SeaWorld’s leadership had decided that they could not move
 4    forward with the Joint Venture as it would jeopardize SeaWorld’s underlying capital strategy of
 5    opening up new attractions at its theme park. He then stated that SeaWorld would move forward
 6    without Evans Hotels in the Master Plan Amendment so that it could formally get the entitlement
 7    process moving forward on its new attraction. Mr. Taylor reiterated that while it was a difficult
 8    decision to make given the amount of time, energy and money invested by the parties in the SeaWorld
 9    hotel, SeaWorld had no choice but to protect its core business.
10           83.     On November 7, 2018, SeaWorld issued an SEC filing formally announcing its decision
11    to abandon the SeaWorld hotel. Although SeaWorld did not share in the press release the real reason
12    why it was that it had decided at significant cost to abandon a hotel destined to bring thousands of jobs
13    and hundreds of millions of dollars in anticipated revenue to the city of San Diego, the message was
14    clear. In fact, the following day Mayor Faulconer pulled aside Mr. Evans and asked why it was that
15    SeaWorld abandoned the project after years of investment and collaboration with Evans. When Mr.
16    Evans declined to respond, the Mayor leaned in and said, “It was the Union, right?”
17           84.     Approximately one week later, a SeaWorld executive confirmed to Evans Hotels that
18    the reason why the Board of Directors terminated the joint venture with Evans Hotels was based on the
19    union’s threats to target SeaWorld if it continued in its joint venture with Evans Hotels. The SeaWorld
20    representative’s confirmation that it terminated the joint venture because of the union’s threats closed
21    the latest chapter of the illegal extent to which Defendants will engage in anti-competitive behavior.
22    Defendants Continue to Interfere with the Bahia Project
23           85.     When Councilmember II refused to schedule the Bahia lease amendment for a hearing
24    at the Committee level, Evans Hotels requested that City Council President, Myrtle Cole, direct docket
25    the Bahia lease amendment. Ms. Cole refused. When Mr. Evans called Ms. Cole to ask why the Bahia
26    would not be docketed, Ms. Cole admitted that the unions had given her “hundreds of thousands of
27    dollars to win this thing” and that they (Ms. Browning and Mr. Lemmon) would be upset if the Bahia
28    was to get docketed before the newly-elected city councilmembers take office. Ms. Cole offered to

                                                       26
                                                    COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.29 Page 29 of 50



 1    check with her Chief of Staff to see if he could make a change but said she thought it was very
 2    unlikely.
 3            86.    After hearing that the President of City Council was unable to docket an item out of fear
 4    of Ms. Browning and Mr. Lemmon’s reaction, Evans Hotels turned to the Mayor of San Diego for
 5    help. Unfortunately, Defendants were undeterred. On November 26, 2018, Local 30 contacted the
 6    Mayor’s office and demanded that he stop asking the City Council to docket the Bahia for December 3,
 7    2018.
 8            87.    Then and only then, after surrender by Evans Hotels was all but certain, Ms. Browning
 9    and Mr. Lemmon met with Robert Gleason and Bill Evans at the Patio in Mission Hills on November
10    27, 2018 at 4 p.m. After exchanging brief pleasantries, Mr. Gleason raised the issue of the numerous
11    environmental challenges to the Bahia and Evans Hotels’ belief that the opposition all stemmed from
12    Defendants’ desire to unionize the Bahia. Although Mr. Lemmon was careful not to discredit the
13    environmental opposition, he acknowledged that neither he nor Ms. Browning could speak to any of
14    the purported environmental concerns. Instead, he rationalized their opposition by stating that the
15    union is a business and its objective is to sign up members via a signed PLA and card check neutrality
16    agreement. When Mr. Evans posed the question as to why they should agree to do this, Ms. Browning
17    responded bluntly “so that you can go forward with your project” and be able to pursue other
18    opportunities in San Diego. In case the message was not clear enough, Mr. Lemmon likened the
19    union’s conduct to a “grenade with the pin on the table.” Mr. Lemmon said that although the “pin” had
20    been taken out of the grenade, there was still time to put it back in. Ms. Browning made clear that the
21    alternative for Evans Hotels would not be pretty. Citing her sham environmental suit with the Cisterra
22    development and the affordable accommodation challenge she pulled out of “thin air” to oppose the
23    SunRoad development, Ms. Browning assured Evans Hotels that they would stop at nothing to prevent
24    the Bahia from going forward. When Mr. Evans asked why they were targeting Evans Hotels, as they
25    were good employers, Mr. Lemmon appeared surprised and said this has nothing to do with Evans
26    Hotels being “bad people” or a “bad employer.” To the contrary, both he and Ms. Browning reiterated
27    that it is a “new era” for the unions. Mr. Lemmon summed it up by saying “we have a business just
28    like you have a business” and that their focus was on increasing the number of members because that

                                                       27
                                                    COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.30 Page 30 of 50



 1    translates into increased dues. Ms. Browning added that the plan is to have 10,000 members within a
 2    year’s time and ultimately to use their control over the City Council 4 and the California Coastal
 3    Commission to unionize “each and every hotel in San Diego.” In other words, non-union hotel
 4    owners/developers in the market would need to sign up or be forced out of the Mission Bay and
 5    Downtown market.
 6           88.      Defendants have taken all of these surreptitious actions knowing full well that that their
 7    ultimate objective–Evans Hotels’ forced execution of a card check neutrality agreement–is an unlawful
 8    act that neither the City Council nor any other state or local governmental entity may impose upon
 9    Evans or any other employer. Indeed, the San Diego City Attorney, in his 2015 Memorandum to the
10    San Diego City Council, specifically advised the Council and the public of this federal prohibition.
11           89.      Defendants have taken the steps described herein in an attempt to allow Local 30 to
12    control and monopolize the prime tourist regions of San Diego, including the waterfront along Mission
13    Bay and Downtown and to eliminate competition and development from non-union hotels.
14    Defendants’ actions in opposing any hospitality development project by a full-service hotel in these
15    areas whose labor is not represented by Local 30 has the effect of forcing all existing hotels undergoing
16    renovation and/or expanding their footprint (which all hotels must do regularly to continue to attract
17    guests) to “go union” and forcing all newcomers to the San Diego hotel market to either use union
18    labor, both in the construction and operation of the properties, or to build elsewhere. This is harmful to
19    competition in the San Diego hospitality market in multiple ways, including but not limited to the
20    following:
21                 a. First, Defendants’ actions in forcing San Diego hotels to “go union” has the effect of
22                    imposing certain wage scales and work rules on all full-service hotels in the San Diego
23                    waterfront, regardless of a hotel’s ability to pay or desire to use non-union workers for
24                    reasons unrelated to wage scale (e.g., because the hotel has found that its efficiency and
25                    performance is tied to its long-term employees, who have consistently refused to vote to
26
             4
                On information and belief, Ms. Browning has repeatedly mentioned that she is “best friends”
27    with Councilmember II, and that her husband was responsible for getting Councilmember II elected to
      office. Ms. Browning even referred to Councilmember II as the Council President, even though the
28    election for that position had not yet occurred.

                                                        28
                                                     COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.31 Page 31 of 50



 1                     unionize, and other more efficient operating methods). This has the effect of
 2                     eliminating competition in the market.
 3                  b. Second, Defendants are successfully blocking hoteliers from entering the market with
 4                     non-union labor workforce, just as they did with the SeaWorld hotel. These barriers to
 5                     entry will stifle competition and result in Defendants’ monopoly power in the San
 6                     Diego hospitality labor market.
 7                  c. Third, Defendants’ actions in forcing San Diego full-service hotels to “go union” harms
 8                     competition by restraining hospitality developers’ and their hotel employees’ rights to
 9                     recognize a union or not. As discussed above, there are benefits to working at non-
10                     union hotels that would be eliminated if all full-service hotels in the area are forced to
11                     unionize.
12            90.      Defendants will not stop their abusive and unlawful behavior with respect to the Bahia
13    redevelopment until they receive what they want—a signed card check neutrality agreement. And they
14    will not stop this behavior in the City of San Diego going forward. Their illegal actions, violating the
15    Sherman Act and state laws, ensure that they maintain control over the relevant hospitality labor
16    market.
17                                           FIRST CAUSE OF ACTION
18                                          (Unlawful Secondary Boycott)
19                                    (Against Defendant Unite Here! Local 30)
20            91.      Evans Hotels incorporates by reference the allegations contained in Paragraphs 1
21    through 90, as if fully set forth herein.
22            92.      Evans Hotels brings this action pursuant to Section 303 of the Labor Management
23    Relations Act (“LMRA”), which states in pertinent part that “[i]t shall be unlawful . . . for any labor
24    organization to engage in any activity or conduct defined as an unfair labor practice in section
25    158(b)(4) of this title.” 29 U.S.C. § 187(a).
26            93.      Section 8(b)(4) of the National Labor Relations Act (“NLRA”) states in pertinent part
27    that “[i]t shall be an unfair labor practice for a labor organization or its agents . . . to threaten, coerce,
28    or restrain any person engaged in commerce or in an industry affecting commerce, where in either case

                                                          29
                                                       COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.32 Page 32 of 50



 1    an object thereof is . . . forcing or requiring any person . . . to cease doing business with any other
 2    person.” 29 U.S.C. § 158(b)(4)(ii).
 3            94.     Local 30 is a “labor organization” under Section 303(a) of the LMRA and Section
 4    8(b)(4) of the NLRA.
 5            95.     Sea World LLC is a “person” under 29 U.S.C. § 152(1). SeaWorld is engaged in
 6    “commerce” and/or activities that “affect commerce,” including (but not limited to) operating
 7    SeaWorld branded theme parks.
 8            96.     SeaWorld and Evans Hotels, through EHSW, entered into a Joint Venture in January
 9    2018 to develop, own and operate a SeaWorld hotel. SeaWorld and Evans Hotels began working on
10    the Joint Venture before April 2015 when they first entered into a letter of intent and had already
11    started the initial stage of getting the approvals for the project.
12            97.     Defendants knew about the Joint Venture and the significance of this opportunity for
13    Evans Hotels’ business, as the plans to develop a SeaWorld branded hotel were released to the public
14    on November 9, 2015. Defendants also knew about the importance to SeaWorld of meeting its
15    business objective to get its new rides passed through the coastal commission.
16            98.     When Defendants were unsuccessful in getting Evans Hotels to agree to sign a card
17    check neutrality agreement at the Bahia, they decided to increase the pressure by targeting SeaWorld,
18    Evans Hotels’ partner in the recently signed Joint Venture (i.e., a secondary party).
19            99.     Defendants, specifically Mr. Lemmon and Ms. Browning, communicated with
20    representatives of SeaWorld in the Spring/Summer 2018 and communicated the message to them that
21    if Evans Hotels did not agree to a card check neutrality agreement at the Bahia they would target not
22    just Evans Hotels’ other projects, but anyone doing business with Evans Hotels, including SeaWorld.
23    Specifically, Defendants threatened that they would impede SeaWorld’s ability to get rides approved
24    by the Coastal Commission and/or collaborate with opponents to disrupt SeaWorld’s business and
25    harm its name and reputation.
26            100.    After these meetings with Defendants, SeaWorld did a sudden about face and within
27    months of signing a deal that had been negotiated and developed over more than three years, it
28    announced to Evans Hotels in a meeting that took place on August 10, 2018 that it could no longer

                                                          30
                                                       COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.33 Page 33 of 50



 1    move forward as planned with the SeaWorld hotel. When pressed as to what prompted SeaWorld to
 2    suddenly abandon a project that it had so eagerly pursued for years, SeaWorld stated its concern that if
 3    Evans Hotels did not come to an agreement with Ms. Browning and Local 30 regarding the Bahia, that
 4    Defendants would target SeaWorld based on its relationship with Evans Hotels. SeaWorld said that
 5    while it understood why Evans Hotels did not want to do a deal with Defendants, SeaWorld did not
 6    want Defendants to come after SeaWorld with “pitchforks in air” and block its new projects that were
 7    pending city approval. SeaWorld indicated that it could not afford to be targeted by the union as this
 8    would hurt its stock price and disrupt its core business.
 9            101.     On September 19, 2018, SeaWorld notified Evans Hotels of its decision to terminate the
10    Joint Venture.
11            102.     SeaWorld’s decision to terminate was a direct result of Defendants’ threat to target
12    SeaWorld based on its relationship with Evans Hotels.
13            103.     Defendants’ conduct was designed to and has in fact injured Evans Hotels. As a direct
14    result of Defendants’ unlawful conduct, Evans Hotels has suffered substantial injury to its property
15    and/or business, including but not limited to, lost profits in excess of $100 million in connection with
16    the opportunity to build a SeaWorld branded hotel, legal fees and other costs incurred because of, and
17    in response to, Defendants’ coercive threats made in violation of NLRA Section 8(b)(4).
18                                         SECOND CAUSE OF ACTION
19                   Attempted Monopolization in Violation of Section 2 of the Sherman Act
20                                             (Against All Defendants)
21            104.     Evans Hotels incorporates by reference the allegations contained in Paragraphs 1
22    through 103, as if fully set forth herein.
23            105.     Evans Hotels competes or has attempted to compete with Local 30 in the Mission Bay
24    and Downtown San Diego hospitality labor market for full-service, waterfront hotels in San Diego
25    (hereinafter the “Relevant Market”) by providing non-union labor alternatives. The Relevant Market
26    includes the use of labor in the construction and operation of hospitality properties in San Diego along
27    the coastline of and in downtown San Diego.
28

                                                         31
                                                      COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.34 Page 34 of 50



 1           106.    Plaintiffs are informed and believe, and thereon allege that Local 30 has a dominant
 2    presence in the Relevant Market and, if Local 30 continues to rely on unlawful practices to prevent
 3    non-union hotels from entering the market, it will achieve control of the Relevant Market.
 4    Specifically, as alleged above, Defendants have relied on their unlawful playbook to halt or stop the
 5    development of ten or more new non-union hotels in the San Diego market. Plaintiffs are informed
 6    and believe, and thereon allege that Defendant Local 30 possesses at a minimum a 60% share and up to
 7    a 70% share of the Relevant Market.
 8           107.    By virtue of Local 30’s threats, statements, behavior, conduct, acts and omissions (and
 9    in combination with other groups in connection with said behavior), to prevent Evans Hotels and the
10    other developers described herein from competing in the Relevant Market, Local 30 has a specific
11    intent to control labor and destroy competition in the Relevant Market. Local 30’s behavior described
12    in this Complaint demonstrates its specific intent to do so.
13           108.    Local 30 has engaged in predatory and/or anti-competitive conduct to attempt to
14    exercise control over the Relevant Market and do whatever it takes to prevent non-union hotels from
15    developing in San Diego. This conduct includes Local 30’s actions with respect to the other non-union
16    development projects (described in paragraphs 32 through 45), as well as the actions taken with respect
17    to the Bahia redevelopment. One example of an unfair, unlawful and fraudulent action is Local 30’s
18    attempt to combine with Tom Lemmon and non-labor groups (including but not limited to Citizens and
19    Paddlers Against the Bahia Hotel Land Grab on Bahia Point, San Diegans for Responsible Planning,
20    and Rick Bates) to initiate or threaten to initiate sham CEQA, environmental, and zoning opposition
21    that will prevent or delay the development of non-union hotel properties. Pursuant to its playbook,
22    Defendants initiate these proceedings without regard to the merits of a CEQA claim. Another example
23    is to threaten and engage in unlawful secondary boycotts against third parties, such as SeaWorld, with
24    the purpose of forcing the third party to cease doing business with the non-union hospitality developer.
25    Defendants have engaged in this conduct with the stated objective of dominating the market by
26    unionizing each and every hotel in San Diego.
27           109.    Defendants’ intent, power, and resources create a dangerous probability that Local 30
28    will succeed in monopolizing the Relevant Market. In fact, Local 30’s illegal behavior to date (with

                                                        32
                                                     COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.35 Page 35 of 50



 1    respect to the Bahia redevelopment and other development projects described herein) and exclusionary
 2    intent that is evident in this behavior, poses such a danger to competition in the Relevant Market that, if
 3    left unchecked, it will result in Local 30’s acquisition of monopoly power.
 4            110.    Defendants are not involved in a labor dispute for the purpose of acting in their own
 5    self-interest. Evans Hotels is not unionized and there is not a petition for an election. Further, the
 6    unfair, unlawful, and fraudulent business practices described herein are not traditional organizational
 7    activities. Local 30’s use of these practices demonstrates that it is acting illegitimately, outside its
 8    legitimate self-interest.
 9            111.    Defendants have violated and continue to violate Section 2 of the Sherman Act, 15
10    U.S.C. § 2.
11            112.    As a direct and proximate result of Defendants’ anti-competitive activities in violation
12    of Section 2 of the Sherman Act, Evans Hotels has suffered business injuries and/or loss of property in
13    excess of $100 million. Plaintiff’s damages include but are not limited to the loss of its right to
14    develop the Bahia in accordance with the MBMPU, the lost opportunity to develop a non-union
15    SeaWorld branded hotel, loss of goodwill, lost profits, and lost property value. Evans Hotels has
16    suffered, and will continue to suffer, irreparable harm if Local 30 is not enjoined from engaging in its
17    anti-competitive conduct.
18            113.    Defendants’ anti-competitive activities have also caused, and continue to cause, among
19    other things, a loss of revenue due to unlawful delays, increased prices to consumers in the Relevant
20    Market due to the lack of meaningful market competition, reduced competition and reduced supply due
21    to Defendants’ unlawful practice of preventing the development of non-union hotels, and blocked entry
22    or reduced desirability of entry into the Relevant Market that would be competitors of Defendants (i.e.,
23    non-union labor market).
24            114.    As a proximate result of the wrongful acts herein alleged, Evans Hotels has been
25    damaged in excess of $100 million. Evans Hotels is also entitled to recover treble damages, costs of
26    suit, and attorneys’ fees.
27

28

                                                         33
                                                      COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.36 Page 36 of 50



 1                                          THIRD CAUSE OF ACTION
 2                   Conspiracy to Monopolize in Violation of Section 2 of the Sherman Act
 3                                             (Against All Defendants)
 4            115.     Evans Hotels incorporates by reference the allegations contained in Paragraphs 1
 5    through 114, as if fully set forth herein.
 6            116.     Defendants knowingly and willfully conspired among themselves and others, including
 7    but not limited to Citizens and Paddlers Against the Bahia Hotel Land Grab on Bahia Point, San
 8    Diegans for Responsible Planning, and Rick Bates, to monopolize the Relevant Market, as defined in
 9    paragraph 105.
10            117.     Plaintiffs are informed and believe, and thereon allege that Local 30 has a dominant
11    presence in the Relevant Market for new and redeveloping hotels and, if Local 30 continues to rely on
12    unlawful practices to prevent non-union hotels from entering the market, it will achieve control of the
13    market. Specifically, as alleged above, Defendants have relied on their unlawful playbook to halt or
14    stop the development of non-union hotels in the Relevant Market. On information and belief, over 20
15    non-union hotels that have attempted to enter the market or attempt a significant expansion in the same
16    have confronted unlawful opposition from Local 30. Plaintiffs are informed and believe, and thereon
17    allege that Local 30 possesses at a minimum a 60% share and up to a 70% share of the Relevant
18    Market.
19            118.     Defendants are not involved in a labor dispute for the purpose of acting in their own
20    self-interest. Evans Hotels is not unionized and there is not a petition for an election. Further, the
21    unfair, unlawful, and fraudulent business practices described herein are not traditional organizational
22    activities. Local 30’s use of these practices demonstrates that it is acting illegitimately, outside its
23    legitimate self-interest.
24            119.     Defendants’ specific intent to monopolize the Relevant Market is apparent from the
25    character of Defendants’ conduct and their actions as alleged in paragraphs 85 through 90.
26            120.     Defendants committed overt acts and engaged in other conduct pursuant to, and in
27    furtherance of, the conspiracy, including the acts alleged in this Complaint. Defendants have engaged
28    in anti-competitive conduct directed toward achieving the objective of removing developers’ and their

                                                         34
                                                      COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.37 Page 37 of 50



 1    employees’ rights to determine whether or not to recognize a union, and destroying competition in the
 2    Relevant Market. Defendants did these acts and things pursuant to, and in furtherance of, the
 3    conspiracy.
 4            121.    Recent overt acts in pursuit of the above-described conspiracy include: actions taken
 5    against other non-union properties as described in paragraphs 30 through 45; Ms. Browning’s
 6    communications with Councilmember I that she would not back down unless Evans Hotels signed a
 7    card check neutrality agreement as described in paragraphs 55 through 57; Mr. Lemmon promising that
 8    Defendants are “going to turn up the volume” in opposing Evans Hotels, described in paragraph 62;
 9    and text messages from Mr. Lemmon and Ms. Browning to Mr. Gleason, described in paragraph 66.
10            122.    As a direct and proximate result of Defendants’ anti-competitive activities in violation
11    of Section 2 of the Sherman Act, Evans Hotels has suffered business injuries and/or loss of property.
12    Plaintiff’s damages include but are not limited to the loss of its right to develop the Bahia in
13    accordance with the Master Plan, the lost opportunity to develop a non-union SeaWorld branded hotel,
14    loss of goodwill, lost profits, and lost property value. Evans Hotels has suffered, and will continue to
15    suffer, irreparable harm if Local 30 is not enjoined from engaging in its anti-competitive conduct.
16            123.    Defendants’ anti-competitive activities have also caused, and continue to cause, among
17    other things, a loss of revenue due to unlawful delays that will impact prices paid by consumers in the
18    Relevant Market, increased prices to consumers in the Relevant Market due to the lack of meaningful
19    market competition, reduced competition and reduced supply due to Defendants’ unlawful practice of
20    preventing the development of non-union hotels, and blocked entry or reduced desirability of entry into
21    the Relevant Market of Evans Hotels that would be competitors of Defendants (i.e., non-union labor
22    market).
23            124.    As a proximate result of the wrongful acts herein alleged, Evans Hotels has been
24    damaged in excess of $100 million. Evans Hotels is also entitled to recover treble damages, costs of
25    suit, and attorneys’ fees.
26

27

28

                                                        35
                                                     COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.38 Page 38 of 50



 1                                           FOURTH CAUSE OF ACTION
 2            Violation of the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1962(c)
 3                                               (Against All Defendants)
 4            125.    Evans Hotels incorporates the allegations contained in Paragraphs 1 through 124, as if
 5    fully set forth herein.
 6            126.    Evans Hotels, LLC, BH Partnership LP, and EHSW, LLC are each a “person” under 18
 7    U.S.C. §§ 1961(3) and 1964(c).
 8            127.    Each of the Defendants is a “person” under 18 U.S.C. §§ 1961(3), 1962(c), and 1962(d).
 9            128.    Defendants Local 30 (and its affiliated entities and/or any subsidiaries), Ms. Browning,
10    San Diego County Building and Construction Trades Council AFL-CIO, and Mr. Lemmon, along with
11    Tony LoPresti, San Diegans for Responsible Planning, and Rick Bates, constitute an “enterprise”
12    engaged in, and whose activities affect, interstate commerce within the meaning of 18 U.S.C.
13    §§ 1961(4) and 1962(c) (the “Local 30 Enterprise”). The Local 30 Enterprise exists separate and apart
14    from the pattern of racketeering activity alleged and the Defendants themselves.
15            129.    As part of the Local 30 Enterprise, each of the Defendants was and is associated with
16    the Local 30 Enterprise and has conducted or participated, directly or indirectly, in the management
17    and operation of the affairs of the Local 30 Enterprise in relation to Evans Hotels and other developers,
18    including, but not necessarily limited to, Cisterra, Atlas Hotels, Sunroad, KSL Resorts, and Marriott,
19    through a pattern of activity unlawful under 18 U.S.C. § 1961(A) and (B), including multiple, repeated,
20    and continuous acts or threats involving extortion and/or attempted extortion, chargeable under 18
21    U.S.C. § 1951 and California Penal Code §§ 518, 522, 524.
22            130.    Defendants also have engaged in multiple, repeated, and continuous acts or threats
23    involving extortion and/or attempted extortion, chargeable under 18 U.S.C. § 1951 and California
24    Penal Code §§ 518, 522, 524, by threatening entities that engage in business with employers like Evans
25    Hotels as a means of forcing the employers to accede to Defendants’ demands. Defendants took such
26    actions against SeaWorld in an effort to extort Evans Hotels, against Cisterra as a means of forcing
27    Marriott to agree to Defendants’ demands, and, on information and belief, have taken similar actions
28    against other employers.

                                                       36
                                                    COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.39 Page 39 of 50



 1              131.   On information and belief, Defendants also have violated California Penal Code
 2    §§ 7(6), 85, by giving, offering, or promising something of value or advantage in the form of future
 3    monetary and political support to Councilmembers to influence them to withdraw support for the Bahia
 4    Project and cast a vote against the project when it is reviewed by the City Council.
 5              132.   These acts or threats form a pattern of racketeering activity as they all have occurred
 6    within 10 years of one another, are related insofar as they involve the same participants, share the same
 7    purpose of forcing developers to cave to the demands made to enrich the Local 30 Enterprise, and
 8    employ the same methods, including, but not limited to pursuing sham opposition to and litigation over
 9    projects in City Council, administrative, Coastal Commission, and civil proceedings in an effort to hold
10    projects hostage unless Evans Hotels and the other developers accede to Local 30’s demands. Evans
11    Hotels also alleges on information and belief, including Defendant Local 30’s past conduct toward
12    Evans Hotels in the 1990s and its actions toward SeaWorld, that Defendants also have employed the
13    method of targeting third parties that do business with other developers such as Marriott and Cisterra,
14    to force them to cease doing business unless the other developers caved to the demands of the Local 30
15    Enterprise. These acts reflect a continuous use of Defendants’ “playbook” dating back to the 1990s
16    and including the multiple acts of racketeering activity in the last 10 years set forth herein.
17              133.   Using the threat of injury to Evans Hotels’ business interests, including the Bahia
18    redevelopment project and the development of the SeaWorld branded hotel, Defendants have conspired
19    and attempted to take property from Evans Hotels, including money in the form of per capita
20    payments, union dues, union fees, and other payments, such as contributions to union pension and
21    health plans, as well as Evans Hotels’ rights to have a vote for unionization be carried out by secret
22    ballot.
23              134.   Defendants’ activities described herein were taken knowingly and willfully and have
24    obstructed, delayed, or otherwise affected commerce.
25              135.   Defendants’ conduct was designed to, and has in fact, injured Evans Hotels. As a direct
26    result of Defendants’ unlawful and ongoing threats of extortion in violation of 18 U.S.C. § 1951 and
27    Cal. Penal Code §§ 518, 522, and 524, SeaWorld terminated its contract with Evans Hotels as a direct
28    result of Defendants’ threat to target SeaWorld based on its relationship with Evans Hotels.

                                                         37
                                                      COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.40 Page 40 of 50



 1            136.     Evans Hotels has suffered substantial injury to its property and/or business, including
 2    but not limited to, lost profits in excess of $100 million in connection with the opportunity to build a
 3    SeaWorld branded hotel, legal fees and other costs incurred because of, and in response to,
 4    Defendants’ extortionate conduct.
 5                                              FIFTH CAUSE OF ACTION
 6                   Violation of the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §
 7                                 1962(d), by Conspiring to Violate 18 U.S.C. § 1962(c)
 8                                                (Against All Defendants)
 9            137.     Evans Hotels incorporates the allegations contained in Paragraphs 1 through 136, as if
10    fully set forth herein.
11            138.     Evans Hotels, LLC, BH Partnership LP, and EHSW, LLC are each a “person” under 18
12    U.S.C. §§ 1961(3) and 1964(c).
13            139.     Each of the Defendants is a “person” under 18 U.S.C. §§ 1961(3), 1962(c), and 1962(d).
14            140.     Defendants Local 30 (and its affiliated entities and/or any subsidiaries), Ms. Browning,
15    San Diego County Building and Construction Trades Council AFL-CIO, and Mr. Lemmon, along with
16    Tony LoPresti, San Diegans for Responsible Planning, and Rick Bates, constitute the Local 30
17    Enterprise engaged in, and whose activities affect, interstate commerce within the meaning of 18
18    U.S.C. §§ 1961(4) and 1962(c). The Local 30 Enterprise exists separate and apart from the pattern of
19    racketeering activity alleged and the Defendants themselves.
20            141.     Each of the Defendants was and is associated with the Local 30 Enterprise and has
21    conspired among themselves within the meaning of 18 U.S.C. § 1962(d) to violate 18 U.S.C.
22    § 1962(c). Specifically, each of the Defendants agreed and intended, and/or adopted the goal of
23    furthering or facilitating, the following endeavor: to conduct or participate, directly or indirectly, in the
24    management and operation of the affairs of the Local 30 Enterprise in relation to Evans Hotels and
25    other developers, including, but not necessarily limited to, Cisterra, Atlas Hotels, Sunroad, KSL
26    Resorts, and Marriott, through a pattern of activity unlawful under 18 U.S.C. § 1961(A) and (B),
27    including multiple, repeated, and continuous acts or threats involving extortion and/or attempted
28    extortion, chargeable under 18 U.S.C. § 1951 and California Penal Code §§ 518, 522, 524.

                                                         38
                                                      COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.41 Page 41 of 50



 1            142.    Defendants also have engaged in multiple, repeated, and continuous acts or threats
 2    involving extortion and/or attempted extortion, chargeable under 18 U.S.C. § 1951 and California
 3    Penal Code §§ 518, 522, 524, by threatening entities that engage in business with employers like Evans
 4    Hotels as a means of forcing the employers to accede to Defendants’ demands. Defendants took such
 5    actions against SeaWorld in an effort to extort Evans Hotels, against Cisterra as a means of forcing
 6    Marriott to agree to Defendants’ demands, and, on information and belief, have taken similar actions
 7    against other employers.
 8            143.    On information and belief, Defendants violated California Penal Code §§ 7(6), 85, by
 9    giving, offering, or promising something of value or advantage in the form of future monetary and
10    political support to Councilmembers to influence them to withdraw their support for the Bahia Project
11    and cast a vote against the project when it is reviewed by the City Council.
12            144.    These acts or threats form a pattern of racketeering activity as they all have occurred
13    within 10 years of one another, are related insofar as they involve the same participants, share the same
14    purpose of forcing developers to cave to the demands made to enrich the Local 30 Enterprise, and
15    employ the same methods, including, but not limited to pursuing sham opposition to and litigation over
16    projects in City Council, administrative, Coastal Commission, and civil proceedings in an effort to hold
17    projects hostage unless Evans Hotels and the other developers accede to Local 30’s demands. Evans
18    Hotels also alleges on information and belief, including Defendant Local 30’s past conduct toward
19    Evans Hotels in the 1990s and its actions toward SeaWorld, that Defendants also have employed the
20    method of targeting third parties that do business with other developers to force them to cease doing
21    business unless the other developers caved to the demands of the Local 30 Enterprise. These acts
22    reflect a continuous use of Defendants’ “playbook” dating back to the 1990s and including the multiple
23    acts of racketeering activity in the last 10 years set forth herein.
24            145.    Using the threat of injury to Evans Hotels’ business interests, including the Bahia
25    redevelopment project and the development of the SeaWorld branded hotel, Defendants have conspired
26    and attempted to take property from Evans Hotels, including money in the form of per capita
27    payments, union dues, union fees, and other payments, such as contributions to union pension and
28

                                                         39
                                                      COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.42 Page 42 of 50



 1    health plans, as well as Evans Hotels’ right to have a vote for unionization be carried out by secret
 2    ballot.
 3              146.     Defendants’ activities described herein were taken knowingly and willfully and have
 4    obstructed, delayed, or otherwise affected commerce.
 5              147.     Defendants’ conduct was designed to and has in fact injured Evans Hotels. As a direct
 6    result of Defendants’ unlawful and ongoing threats of extortion in violation of 18 U.S.C. § 1951 and
 7    Cal. Penal Code §§ 518, 522, and 524, SeaWorld terminated its contract with Evans Hotels as a direct
 8    result of Defendants’ threat to target SeaWorld based on its relationship with Evans Hotels.
 9              148.     Evans Hotels has suffered substantial injury to its property and/or business, including
10    but not limited to, lost profits in excess of $100 million in connection with the opportunity to build a
11    SeaWorld branded hotel, legal fees and other costs incurred because of, and in response to,
12    Defendants’ extortionate conduct.
13                                                SIXTH CAUSE OF ACTION
14                     Violation of the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §
15                                   1962(d), by Conspiring to Violate 18 U.S.C. § 1962(a)
16                                                  (Against All Defendants)
17              149.     Evans Hotels incorporates the allegations contained in Paragraphs 1 through 148, as if
18    fully set forth herein.
19              150.     Evans Hotels, LLC, BH Partnership LP, and EHSW, LLC are each a “person” under 18
20    U.S.C. §§ 1961(3) and 1964(a).
21              151.     Each of the Defendants is a “person” under 18 U.S.C. §§ 1961(3), 1962(c), and 1962(d).
22              152.     Defendants Local 30 (and its affiliated entities and/or any subsidiaries), Ms. Browning,
23    San Diego County Building and Construction Trades Council AFL-CIO, and Mr. Lemmon, along with
24    Tony LoPresti, constitute the Local 30 Enterprise engaged in, and whose activities affect, interstate
25    commerce within the meaning of 18 U.S.C. §§ 1961(4) and 1962(a). The Local 30 Enterprise exists
26    separate and apart from the pattern of racketeering activity alleged and the Defendants themselves.
27              153.     Each of the Defendants was and is associated with the Local 30 Enterprise and has
28    conspired among themselves within the meaning of 18 U.S.C. § 1962(d) to violate 18 U.S.C.

                                                           40
                                                        COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.43 Page 43 of 50



 1    § 1962(a). Specifically, each of the Defendants agreed and intended, and/or adopted the goal of
 2    furthering or facilitating, the following endeavor: that payments to the union, in the form of per capita
 3    fees, union dues, and other payments, including contributions to union pension and health plans, and
 4    other financial concessions, would be received by Defendants Local 30 and San Diego County
 5    Building and Construction Trades Council AFL-CIO. Such income would be derived, directly or
 6    indirectly, from activities in relation to Evans Hotels and other developers, including, but not
 7    necessarily limited to, Cisterra, Atlas Hotels, Sunroad, KSL Resorts, and Marriott, through a pattern of
 8    activity unlawful under 18 U.S.C. §§ 1961(1), 1961(5), and 1962(a), including multiple, repeated, and
 9    continuous acts or threats involving extortion and/or attempted extortion, chargeable under 18 U.S.C. §
10    1951 and California Penal Code §§ 518, 522, 524.
11           154.    Defendants also have engaged in multiple, repeated, and continuous acts or threats
12    involving extortion and/or attempted extortion, chargeable under 18 U.S.C. § 1951 and California
13    Penal Code §§ 518, 522, 524, by threatening entities that engage in business with employers like Evans
14    Hotels as a means of forcing the employers to accede to Defendants’ demands. Defendants took such
15    actions against SeaWorld in an effort to extort Evans Hotels, against Cisterra as a means of forcing
16    Marriott to agree to Defendants’ demands, and, on information and belief, have taken similar actions
17    against other employers.
18           155.    On information and belief, Defendants also have violated of California Penal Code
19    §§ 7(6), 85, by giving, offering, or promising something of value or advantage in the form of future
20    monetary and political support to Council members to influence them to withdraw their support for the
21    Bahia Project and cast a vote against the project when it is reviewed by the City Council.
22           156.    These acts or threats form a pattern of racketeering activity as they all have occurred
23    within 10 years of one another, are related insofar as they involve the same participants, share the same
24    purpose of forcing developers to cave to the demands made to enrich the Local 30 Enterprise, and
25    employ the same methods, including, but not limited to pursuing sham opposition to and litigation over
26    projects in City Council, administrative, Coastal Commission, and civil proceedings in an effort to hold
27    projects hostage unless Evans Hotels and the other developers accede to Local 30’s demands. Evans
28    Hotels also alleges on information and belief, including Defendant Local 30’s past conduct toward

                                                        41
                                                     COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.44 Page 44 of 50



 1    Evans Hotels in the 1990s and its actions toward SeaWorld, that Defendants also have employed the
 2    method of targeting third parties that do business with other developers to force them to cease doing
 3    business unless the other developers caved to the demands of the Local 30 Enterprise. These acts
 4    reflect a continuous use of Defendants’ “playbook” dating back to the 1990s and including the multiple
 5    acts of racketeering activity in the last 10 years set forth herein.
 6              157.   Using the threat of injury to Evans Hotels’ business interests, including the Bahia
 7    redevelopment project and the development of the SeaWorld branded hotel, Defendants have conspired
 8    and attempted to take property from Evans Hotels, including money in the form of per capita
 9    payments, union dues, union fees, and other payments, such as contributions to union pension and
10    health plans, as well as Evans Hotels’ right to have a vote for unionization be carried out by secret
11    ballot.
12              158.   An object of Defendants’ conspiracy to violate 18 U.S.C. § 1962(a) was and is that the
13    income described above, or the proceeds of such income, would thereafter be used and invested in the
14    operation of the aforementioned enterprises for numerous legitimate and illegitimate purposes
15    including, inter alia, the conduct of additional extortionate corporate campaigns against Evans Hotels
16    and other employers and business entities, the payment of salaries and fees to the other Defendants for
17    the purpose of engaging in future extortionate corporate campaigns and otherwise, and the ongoing
18    operation of the enterprises described above.
19              159.   Defendants’ activities described herein were taken knowingly and willfully, and have
20    obstructed, delayed, or otherwise affected commerce.
21              160.   Defendants’ conduct was designed to and has in fact injured Evans Hotels. As a direct
22    result of Defendants’ unlawful and ongoing threats extortion in violation of 18 U.S.C. § 1951 and Cal.
23    Penal Code §§ 518, 522, and 524, SeaWorld terminated its contract with Evans Hotels as a direct result
24    of Defendants’ threat to target SeaWorld based on its relationship with Evans Hotels.
25              161.   Evans Hotels has suffered substantial injury to its property and/or business, including
26    but not limited to, lost profits in excess of $100 million in connection with the opportunity to build a
27    SeaWorld branded hotel, legal fees and other costs incurred because of, and in response to,
28    Defendants’ extortionate conduct.

                                                         42
                                                      COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.45 Page 45 of 50



 1                                           SEVENTH CAUSE OF ACTION
 2                   Violation of the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §
 3                                 1962(d), by Conspiring to Violate 18 U.S.C. § 1962(b)
 4                                                (Against All Defendants)
 5            162.     Evans Hotels incorporates the allegations contained in Paragraphs 1 through 161, as if
 6    fully set forth herein.
 7            163.     Evans Hotels, LLC, BH Partnership LP, and EHSW, LLC are each a “person” under 18
 8    U.S.C. §§ 1961(3) and 1964(b).
 9            164.     Each of the Defendants is a “person” under 18 U.S.C. §§ 1961(3), 1962(b), and
10    1962(d).
11            165.     Defendants Local 30 (and its affiliated entities and/or any subsidiaries), Ms. Browning,
12    San Diego County Building and Construction Trades Council AFL-CIO, and Mr. Lemmon, along with
13    Tony LoPresti, constitute the Local 30 Enterprise engaged in, and whose activities affect, interstate
14    commerce within the meaning of 18 U.S.C. §§ 1961(4) and 1962(b). The Local 30 Enterprise exists
15    separate and apart from the pattern of racketeering activity alleged and the Defendants themselves.
16            166.     Each of the Defendants were and are associated with the Local 30 Enterprise and has
17    conspired among themselves within the meaning of 18 U.S.C. § 1962(d) to violate 18 U.S.C. §
18    1962(b). Specifically, each of the Defendants agreed and intended, and/or adopted the goal of
19    furthering or facilitating, the following endeavor: to acquire or maintain, directly or indirectly, an
20    interest in or control of Evans Hotels and other developers through a pattern of activity unlawful under
21    18 U.S.C. §§ 1961(1), 1961(5), and 1962(b), including multiple, repeated, and continuous acts or
22    threats involving extortion and/or attempted extortion, chargeable under 18 U.S.C. § 1951 and
23    California Penal Code §§ 518, 522, 524.
24            167.     Defendants also have engaged in multiple, repeated, and continuous acts or threats
25    involving extortion and/or attempted extortion, chargeable under 18 U.S.C. § 1951 and California
26    Penal Code §§ 518, 522, 524, by threatening entities that engage in business with employers like Evans
27    Hotels as a means of forcing the employers to accede to Defendants’ demands. Defendants took such
28    actions against SeaWorld in an effort to extort Evans Hotels, against Cisterra as a means of forcing

                                                        43
                                                     COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.46 Page 46 of 50



 1    Marriott to agree to Defendants’ demands, and, on information and belief, have taken similar actions
 2    against other employers.
 3              168.   On information and belief, Defendants also have violated California Penal Code §§
 4    7(6), 85, by giving, offering, or promising something of value or advantage in the form of future
 5    monetary and political support to Council members to influence them to withdraw their support for the
 6    Bahia Project and cast a vote against the project when it is reviewed by the City Council.
 7              169.   These acts or threats form a pattern of racketeering activity as they all have occurred
 8    within 10 years of one another, are related insofar as they involve the same participants, share the same
 9    purpose of forcing developers to cave to the demands made to enrich the Local 30 Enterprise, and
10    employ the same methods, including, but not limited to targeting secondary employers, pursuing sham
11    opposition to and litigation over projects in City Council, administrative, Coastal Commission, and
12    civil proceedings in an effort to hold projects hostage unless Evans Hotels and the other developers
13    accede to Local 30’s demands. Evans Hotels also alleges on information and belief, including
14    Defendant Local 30’s past conduct toward Evans Hotels in the 1990s and its actions toward SeaWorld,
15    that Defendants also have employed the method of targeting third parties that do business with other
16    developers to force them to cease doing business unless the other developers caved to the demands of
17    the Local 30 Enterprise. These acts reflect a continuous use of Defendants’ “playbook” dating back to
18    the 1990s and including the multiple acts of racketeering activity in the last 10 years set forth herein.
19              170.   Using the threat of injury to Evans Hotels’ business interests, including the Bahia
20    redevelopment project and the development of the SeaWorld branded hotel, Defendants have conspired
21    and attempted to take property from Evans Hotels, including money in the form of per capita
22    payments, union dues, union fees, and other payments, such as contributions to union pension and
23    health plans, as well as Evans Hotels’ right to have a vote for unionization be carried out by secret
24    ballot.
25              171.   Defendants’ activities described herein were taken knowingly and willfully, and have
26    obstructed, delayed, or otherwise affected commerce.
27              172.   Defendants’ conduct was designed to, and has in fact, injured Evans Hotels. As a direct
28    result of Defendants’ unlawful and ongoing threats of extortion in violation of 18 U.S.C. § 1951 and

                                                         44
                                                      COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.47 Page 47 of 50



 1    Cal. Penal Code §§ 518, 522, and 524, SeaWorld terminated its contract with Evans Hotels as a direct
 2    result of Defendants’ threat to target SeaWorld based on its relationship with Evans Hotels.
 3           173.     Evans Hotels has suffered substantial injury to its property and/or business, including
 4    but not limited to, lost profits in excess of $100 million in connection with the opportunity to build a
 5    SeaWorld branded hotel, legal fees and other costs incurred because of, and in response to,
 6    Defendants’ extortionate conduct.
 7                                        EIGHTH CAUSE OF ACTION
 8                             Interference with Prospective Economic Advantage
 9                                            (Against All Defendants)
10           174.     Evans Hotels incorporates by reference as if set forth herein the allegations contained in
11    Paragraphs 1 through 27, 48 through 84, and 96 through 102. This interference alleged in this Eighth
12    Cause of Action is predicated solely on Defendants’ actions toward Evans Hotels and SeaWorld,
13    resulting in the termination of their business relationship.
14           175.     Evans Hotels had a valid, existing, and valuable business relationship with SeaWorld in
15    that EHSW and SeaWorld entered into a Joint Venture in January 2018 to develop, own and operate a
16    SeaWorld hotel.
17           176.     Defendants knew of the business relationship and Joint Venture between Evans Hotels
18    and SeaWorld.
19           177.     Defendants intentionally interfered with the business relationship between Evans Hotels
20    and SeaWorld in order to induce SeaWorld to terminate the Joint Venture. Defendants’ unlawful
21    conduct includes threatening to impede SeaWorld’s ability to get rides approved by the Coastal
22    Commission and/or to disrupt SeaWorld’s business and harm its name unless SeaWorld terminated its
23    Joint Venture with Evans Hotels. In order to protect its stock price and plan to develop new rides,
24    SeaWorld had no reasonable choice but to terminate the Joint Venture and its business relationship with
25    Evans Hotels.
26           178.     Defendants’ misconduct (and/or that of their agents) was intentional and committed
27    with the purpose of causing economic injury to Evans Hotels. Plaintiffs took these illegal actions for
28    their own pecuniary benefit.

                                                        45
                                                     COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.48 Page 48 of 50



 1            179.    Defendants’ misconduct caused an actual disruption of the business relationship
 2    between Evans Hotels and SeaWorld. SeaWorld publicly announced its formal termination of the Joint
 3    Venture on November 7, 2018.
 4            180.    Defendants’ conduct was designed to and has in fact injured Evans Hotels. As a direct
 5    result of Defendants’ unlawful conduct, Evans Hotels has suffered substantial injury to its property
 6    and/or business, including but not limited to, lost profits in excess of $100 million in connection with
 7    the opportunity to build a SeaWorld branded hotel, legal fees and other costs incurred because of, and
 8    in response to, Defendants’ unlawful conduct. Defendants’ misconduct is intentional and malicious to
 9    such a degree that Evans Hotels is entitled to punitive or exemplary damages.
10                                         NINTH CAUSE OF ACTION
11                                              Attempted Extortion
12                                            (Against All Defendants)
13            181.    Evans Hotels incorporates by reference as if set forth herein the allegations contained in
14    Paragraphs 1 through 27, 30, and 47 through 88. This cause of action is based solely on Defendants’
15    actions toward Evans Hotels and SeaWorld, resulting in the termination of their business relationship,
16    and Defendants’ direct communications to Evans Hotels. Evans Hotels does not base this cause of
17    action on any actions Defendants have taken before the City Council, in communications with
18    members of the City Council or the Mayor, on any statements made on Defendants’ website.
19            182.    Defendants intended by their actions to commit extortion, by using the threat of and
20    Evans Hotels’ fear of economic harm and injury to Evans Hotels’ business interests to induce Evans
21    Hotels to give up its property, including money in the form of per capita payments, union dues, union
22    fees, and other payments, such as contributions to union pension and health plans, as well as Evans
23    Hotels’ rights to recognize or not recognize a union and to have a vote for unionization be carried out
24    by secret ballot.
25            183.    Defendants have engaged in multiple acts in furtherance of their attempt to extortion
26    Evans Hotels’ property, including threatening SeaWorld with economic harm to cause it to cancel its
27    contract for the SeaWorld branded hotel; threatening Evans Hotels with sham opposition to and
28    lawsuits against the Bahia Project despite admitting there is no basis for such actions; and demanding

                                                        46
                                                     COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.49 Page 49 of 50



 1    that Evans Hotels agree to sign a PLA and card check neutrality agreement so that Evans Hotels “can
 2    go forward with your project” and put the pin back in the “grenade.”
 3           184.    Although Defendants have been unsuccessful so far in their efforts, Evans Hotels has
 4    suffered substantial injury to its property and/or business, including but not limited to, lost profits in
 5    excess of $100 million in connection with the opportunity to build a SeaWorld branded hotel, legal fees
 6    and other costs incurred because of, and in response to, Defendants’ unlawful conduct. Defendants’
 7    misconduct is intentional and malicious to such a degree that Evans Hotels is entitled to punitive or
 8    exemplary damages.
 9

10                                             PRAYER FOR RELIEF
11           WHEREFORE, Plaintiffs Evans Hotels, LLC, BH Partnership LP, and EHSW, LLC
12    respectfully request that the Court issue the following relief:
13           ON THE FIRST CAUSE OF ACTION:
14               A. Compensatory damages;
15               B. Costs of suit incurred, including all costs, expenses, attorneys’ and experts’ fees;
16               C. Punitive damages; and
17               D. Such other relief as the Court deems just and proper.
18           ON THE SECOND AND THIRD CAUSES OF ACTION:
19               A. Defendants and their agents be enjoined during this litigation and permanently
20                   thereafter, from ongoing and future acts constituting violations of federal antitrust laws
21                   to maintain and/or secure a monopoly, as provided by 15 U.S.C. § 26;
22               B. Treble damages under section 4 of the Clayton Act, 15 U.S.C. § 15, arising from harm
23                   Evans Hotels has suffered as a result of Defendants’ violation of section 2 of the
24                   Sherman Act, 15 U.S.C. § 2;
25               C. Prejudgment interest;
26               D. Costs of suit incurred, including all costs, expenses, attorneys’ and experts’ fees; and
27               E. Such other relief as the Court deems just and proper.
28

                                                         47
                                                      COMPLAINT
     Case 3:18-cv-02763-WQH-AHG Document 1 Filed 12/07/18 PageID.50 Page 50 of 50



 1       ON THE FOURTH, FIFTH, SIXTH, AND SEVENTH CAUSES OF ACTION:
 2             A. Defendants and their agents be enjoined from engaging in further extortion and bribery
 3                 in an effort to oppose Evans Hotels and/or the Bahia project;
 4             B. Damages against Defendants, jointly and severally, for a sum of money equal to the
 5                 amount of damages Evans Hotels has sustained or will sustain (trebled pursuant to 18
 6                 U.S.C. § 1964(c);
 7             C. Prejudgment interest;
 8             D. Costs of suit incurred, including all costs, expenses, attorneys’ and experts’ fees;
 9             E. Punitive damages; and
10             F. Such other relief as the Court deems just and proper.
11          ON THE EIGHTH AND NINTH CAUSES OF ACTION:
12             A. Compensatory damages;
13             B. Costs of suit incurred, including all costs, expenses, attorneys’ and experts’ fees;
14             C. Punitive damages; and
15             D. Such other relief as the Court deems just and proper.
16

17

18
                                                 JURY DEMAND
19
            Plaintiffs demand a trial by jury.
20

21     Dated: December 7, 2018                    AKIN GUMP STRAUSS HAUER & FELD LLP
                                                  Susan Leader
22                                                Stephanie P. Priel
23                                                By:             s/ Susan Kay Leader
                                                                     Susan Leader
24                                                              Attorneys for Plaintiffs
25

26

27

28

                                                     48
                                                  COMPLAINT
